Administrative Conference of the United
States
REGULATORY EXPERIMENTATION

Final Report: November 17, 2017

Zachary J. Gubler
ASU Sandra Day O’Connor
College of Law
This report was prepared for the consideration of the Administrative Conference of the United States.
The opinions, views and recommendation expressed are those of the author and do not necessarily
reflect those of the members of the Conference or its committees, except where formal
recommendations of the Conference are cited.

REGULATORY EXPERIMENTATION
Zachary J. Gubler*

I. Theory and Concepts .......................................................................................... 3
The What, Why and When of Regulatory Experimentation ....................... 4
1. Preliminary Example: The SEC’s Proxy Access Rule ...................... 4
2. Variables Influencing the Regulatory Experimentation
Decision ............................................................................................. 7
3. A More Formal Model of Regulatory Experimentation .................... 13
4. Practical Mental Model for Determining Justifiability of
Experimentation ................................................................................ 17
Structuring a Regulatory Experiment .......................................................... 17
1. The Elements of Regulatory Experimentation .................................. 18
2. Different Structures ........................................................................... 20
3. Choosing Among These Structures ................................................... 21
4. Learning Reinforcement .................................................................... 25
Legal Considerations ................................................................................... 26
1. Judicial Review of Experimental Rules ............................................ 27
2. OIRA Review of Experimental Rules ............................................... 33
3. Notice and Comment Procedures and Regulatory
Experimentation ................................................................................ 34
Public Reaction to Regulatory Experimentation ......................................... 36
II. Examples ............................................................................................................ 38
1. Randomized trial + Sunset Provision ................................................ 38
2. Non-Randomized + Sunset Provision ............................................... 42
3. Non-Randomized + Permanent Rule ................................................. 50
III. Recommendations ............................................................................................. 52
1. The Decision Whether to Run a Regulatory Experiment .................. 53
2. Structuring Regulatory Experiments ................................................. 54
3. Legal and Other Considerations ........................................................ 55
Appendix — The Break-Even Formula for Regulatory Experimentation .............. i

Professor of Law, ASU Sandra Day O’Connor College of Law

*

Regulatory Experimentation

[29-Nov-17

When making decisions under conditions of uncertainty, the optimal
approach is often trial and error. We see this across diverse fields and
activities. In the world of venture capital, start-up companies only qualify
for the next stage of financing if they can show success by hitting certain
pre-specified milestones. 1 In drug development, FDA approval is premised
on the successful use of the drug in clinical trials.2 In corporate research
and development, companies often test a product in local markets before a
national or global rollout. 3 In all of these cases, and more, decision-makers
rely on an experimental approach because of the useful information that it
generates, which can then be used to inform more long-term decisions.
Like venture capitalists, clinical researchers and product specialists,
administrative agencies face considerable uncertainty in confronting their
regulatory tasks. For example, how does a rule regulating the sale of
borrowed stock affect market efficiency? 4 What effect will raising limits on
amounts banks can lend to individuals have on the riskiness of loan
portfolios?5 How costly will it be from an administrative perspective to
regulate all producers of greenhouse gases of a certain size?6
These are but a few of the types of questions that administrative
agencies must address every day. Agencies can try to answer them,
offering speculation and educated guesses but the accuracy of their
responses turn on the information available to them. How should agencies
go about getting this information? They might commission studies, where
the researcher goes out and canvases the scholarly literature in the area and
talks to experts. This is a fairly common occurrence. This report, however,
focuses on a different alternative: regulatory experimentation. This is
where the agency itself takes some temporary regulatory action in an effort
to generate valuable information that can then be used to make more
informed, long-term decisions.
This report consists of three parts. In Part I, the report lays out the
theoretical and conceptual underpinnings of regulatory experimentation. It
discusses how an agency should think about whether or not to undertake a
regulatory experiment and how to structure the experiment when it does. It
also considers relevant legal issues and how public stakeholders are likely
1

See 1 JOSEPH W. BARTLETT, EQUITY FINANCE: VENTURE CAPITAL, BUYOUTS,
RESTRUCTURINGS AND REORGANIZATIONS §9.2 (1995).
2
See Richard Simon, Optimal Two-Stage Designs for Phase II Clinical Trials, 10
CONTROLLED CLINICAL TRIALS 1, 1 (1989).
3
See ROBERT G. COOPER, WINNING AT NEW PRODUCTS: CREATING VALUE THROUGH
INNOVATION 316 (4TH ED. 2011).
4
See Pilot Adopting Release, 69 Fed. Reg. 48,008, 48,024 (Aug. 6, 2004).
5
See Proposed Extension of Lending Limits Pilot Program, 69 Fed. Reg. 21,978
(2004).
6
See Proposed Tailoring Rule, 74 Fed. Reg. 55,292 (2009).

2

29-Nov-17]

Regulatory Experimentation

to react to regulatory experiments. In Part II, the report considers various
examples of real-world regulatory experiments and compares and contrasts
them in search of generalizable lessons. Part III presents these lessons.
I. THEORY AND CONCEPTS
With the emphasis on the states as laboratories of experimentation, one
could be forgiven for thinking that the federal government lacks any
experimental resources. 7 However, federal agencies have the means at their
disposal to also act as powerful laboratories, 8 especially if one understands
the
term
“experimentation”
fairly broadly. In this report, an agency engages in experimentation
anytime it takes a regulatory action with the express purpose, from the
outset, of generating information that would be expected to inform a more
permanent decision down the road. Similarly, an “experimental rule” is any
rule adopted with that purpose.
Under this definition, all regulatory experimentation is intended from
the beginning to be a temporary measure meant to inform more permanent
action. In many, if not most cases, the agency will actually structure the
rule as a temporary rule, typically subject to an automatic sunset provision
that marks the end of the experiment. 9 However, as we shall see, regulatory
experiments, although temporary, can also be structured as permanent rules,
which can make it somewhat difficult to distinguish a regulatory experiment
from a non-experimental agency action.10 Putting those structuring
concerns aside for the moment, let us first begin with two more fundamental
questions: why should agencies engage in regulatory experimentation and
how should they make the decision to undertake a regulatory experiment in
the first place?

7

See, e.g., Barry Friedman, Valuing Federalism, 82 MINN. L. R EV. 317 (1997).
See, e.g., Zachary J. Gubler, Experimental Rules, 55 B.C. L. R EV. 129 (2014).
9
Many commentators have suggested sunset rules as a means of experimentation. See,
e.g., Jacob E. Gersen, Temporary Legislation, 74 U. CHI. L. REV. 247, 261 (2007) (“In
contexts where initial policy judgments are likely to be inaccurate, temporary legislation
has certain advantages over permanent legislation.”); Matthew Spitzer & Eric Talley, On
Experimentation and Real Options in Financial Regulation, 43 J. LEGAL STUD. 121 (2014);
Sofia Ranchordas, Innovation-Friendly Regulation: The Sunset of Regulation, the Sunrise
of Innovation, 55 JURIMETRICS J. 201 (2015); Roberta Romano, Regulating in the Dark and
a Postscript Assessment of the Iron Law of Financial Regulation, 43 HOFSTRA L. REV. 25
(2014); Alex Lee, An Options Approach to Agency Rulemaking, 65 ADMIN. L. REV. 881
(2013).
10
See infra notes 47-67 and accompanying text.
8

3

Regulatory Experimentation

[29-Nov-17

The What, Why and When of Regulatory Experimentation
Imagine a world without experimentation. It is difficult to do, in no
small part because our world is so saturated with it. But if it could be
imagined, the result would be radically different from the world we have
now. In the absence of experimentation, many of modern civilization’s best
thoughts and ideas would still be just that: mere thoughts and ideas. Or
else, they would be embodied in physical objects that are awkward and
unrefined and possibly completely unworkable.
Experimentation is
valuable because it provides information that is almost impossible to
acquire otherwise. Will consumers like a new flavor of cola? Will people
be willing to transfer money over the internet? Will the drug actually have
the desired effect? These types of questions cannot be answered definitively
simply through logic and reasoning. They require a test in real or simulated
conditions in an attempt to acquire the necessary information.
Administrative agencies face similar questions all of the time, questions
that ultimately cannot be answered through reason and logic alone.
Agencies should engage in experimentation then for the reason that other
important decision-makers do, because it is the best process that we have
for minimizing the uncertainty involved in certain types of decisionmaking.
However, as with most things, experimentation is not free. There are
out-of-pocket costs: you need researchers, subjects, possibly new or newly
configured equipment, among other things. There are also important
opportunity costs: every minute spent experimenting is a minute not spent
doing something else. And clearly not every question is in the same need of
an experiment to get at the right answer. While it might take an experiment
to figure out whether a drug that has only been used in mice will work well
in humans, it would probably be overkill to run an experiment to determine
the effects of a generic drug with the same active ingredients as a currently
manufactured patented drug.
Given the real costs associated with experimentation, how should
agencies think about whether to engage in a regulatory experiment? At a
very high level of generality, the agency must weigh the expected benefits
of the information that will result from the regulatory experiment against
the costs of undertaking the experiment. Let us consider an example before
examining these elements in greater detail.
1. Preliminary Example: The SEC’s Proxy Access Rule
Imagine that the Securities and Exchange Commission (the “SEC”) is
trying to decide whether to adopt a rule that would give shareholders of

4

29-Nov-17]

Regulatory Experimentation

public companies more of a say in electing the members of their companies’
boards of directors.11 Under current law, shareholders have the right to
nominate and campaign for their own director candidates.12 But these
“proxy contests” are very costly, and therefore they do not happen very
often.13 Consequently, the company’s (in other words, management’s)
candidates end up having a huge incumbent advantage. 14 Yet, there are
potentially significant benefits from giving shareholder more of a say,
particularly if the threat of ouster will cause boards to adopt more
shareholder-friendly policies that increase the value of the company. 15
However, there are potential concerns as well. In particular, how will such
newly discovered power be used, particularly by shareholders, like pension
funds, that might not have the same interests as the average shareholder? 16
Let us say that the SEC determines that if the rule ends up “working” —
in this case, if shareholder empowerment ends up disciplining slack
management without empowering special interests — corporate
constituencies will gain significantly over the status quo. But if the rule
does not work, then the status quo would be preferable.
Let us put some numbers on these possibilities just to make it more
concrete.17 Let us assume that, if it is successful, the “proxy access rule”
— the rule giving shareholders a more significant say in director elections
11

This example is based on an actual rulemaking that the SEC undertook in 2010.
More about this below. See infra notes 86-106 and accompanying text.
12
Leo E. Strine, Jr., The Dangers of Denial: The Need for A Clear-Eyed
Understanding of the Power and Accountability Structure Established by the Delaware
General Corporation Law, 50 WAKE FOREST L. REV. 761, 777 (2015)
13
Andrew M. Schwartz, Financing Corporate Elections, 41 J. Corp. L. 863, 876
(2016) (“Even as far back as the 1950s, a proxy campaign could cost tens of thousands of
dollars on each side, or even $100,000 or more in a heated contest. By the turn of the 21st
century, proxy contests routinely cost hundreds of thousands of dollars, and million-dollar
expenses were not unheard of. Today, in the heyday of the activist investor, a full-on
proxy contest87 can easily run several million dollars or even more.”).
14
See, e.g., Leo E. Strine, Jr., The Professorial Bear Hug: The ESB Proposal as a
Conscious Effort to Make the Delaware Courts Confront the Basic “Just Say No”
Question, 55 STAN. L. REV. 863, 864 n.6 (2002) (“[I]t must be remembered that incumbent
directors have a large advantage in proxy contests because they can spend the company's
money to tell their story and retain important, if not unconstrained, discretion regarding
timing.”).
15
See, e.g., Lucian Arye Bebchuk, The Case for Increasing Shareholder Power, 118
HARV. L. REV. 833 (2005).
16
See, e.g., Christine Hall, Dodd-Corker Fed Bill May Contain Left-Wing
“Shareholder” Power Grab, Competitive Enterprise Inst. (Mar. 3, 2010),
http://cei.org/news-releases/dodd-corker-fed-bill-may-contain-left-wing-shareholderpower-grab (reporting that seventeen groups expressed these concerns in opposition to the
Dodd-Frank Act's proposed proxy access provision).
17
The following illustration is adapted from Yair Listokin, Learning Through Policy
Variation, 118 YALE L.J. 480 (2008).

5

Regulatory Experimentation

[29-Nov-17

— is worth $100 million more in value per year than the status quo.
Assuming that the rule does not end up serving as a mere vehicle for special
interest shareholders, the rule will increase shareholder value considerably
by creating better managed boards of directors. However, this is not a sure
thing. This only happens if the rule is successful, and let us assume that the
probability of this happening is low, maybe only 20%. If, on the other
hand, the rule ends up being a failure — a vehicle for special interest
shareholders to meddle in otherwise relatively well managed boards — the
value of the rule is $50 million less than the status quo. In other words,
corporate shareholders, and probably other stake holders as well, would
actually be worse off if that happened, and let us assume the probability of
failure in that case is 80% (100%, minus the 20% probability of success).
Given these numbers, let us think about the value of regulatory
experimentation in this context. How should the agency — the SEC in this
case — think about whether to adopt this risky rule as opposed to just
sticking with the status quo? That depends on whether the rule is adopted
as a regulatory experiment or not. Let us first assume that it is just adopted
as a regular permanent rule as part of an informal rulemaking. In that case,
the agency must subject the rule to the notice and comment procedures
required by the Administrative Procedure Act (the “APA”), the result of
which is a final rule.18 If it turns out that the rule is a failure, the agency
could always repeal it, but not unilaterally. 19 They would have to initiate
notice and comment procedures again, and by then, there might be
stakeholder groups that favor the rule, despite its failure. In other words,
final rules like these, although technically reversible by subsequent agency
action, tend to have a lot of inertia built into them.20 Despite their
susceptibility to repeal, they have a tendency to be permanent.
Assuming this, should the SEC adopt the proxy access rule or not?
Surely not, at least not if the rule is likely to be permanent. After all, the
expected value of the proxy access rule is actually negative when compared
to the status quo. It is worth $100 million with 20% probability (an
expected value of $20 million) and -$50 million with 80% probability (an
expected value of -$40 million) for a total expected value of -$20 million
($20 million + -$40 million) less than the status quo. In that case, the SEC
would be better off simply sticking with the status quo.
But what if the SEC can conduct a regulatory experiment? In other
words, what if they can adopt the proxy access rule on a temporary basis to
18

See 5 U.S.C. §555 (2017).
Perez v. Mortgage Bankers Ass’n, 135 S. Ct. 1199, 1206 (2015) (“The D.C. Circuit
correctly read § 1 of the APA to mandate that agencies use the same procedures when they
amend or repeal a rule as they used to issue the rule in the first instance.).
20
See Gubler, supra note 8, at 139-40.
19

6

29-Nov-17]

Regulatory Experimentation

generate information relevant to the decision about whether to adopt it on a
more permanent basis later on? (Presumably the relevant information in
question has to do with the extent to which the rule will be used as a vehicle
for special interest shareholders to gain board representation.) In that case,
the calculation changes dramatically. If the rule works, and the SEC
decides to adopt it on a permanent basis, then it generates $100 million per
year. And if, at the end of the experiment, the rule is deemed not to have
worked, the SEC can simply revert to the status quo. In other words, the
experiment would yield an 20% chance of an infinite stream of $100
million per year and a 80% chance of a mere few years’ worth of payouts of
-$50 million during the experimental period until the agency deems it a
failure and reverts to the status quo. In that case, it is preferable to choose
the experiment.21
2. Variables Influencing the Regulatory Experimentation Decision
The proxy access rule is an example of informal rulemaking, and this
report will focus on informal rules because of their widespread use among
agencies.22 However, many of the lessons this report uncovers can be
generalized to other forms of regulatory action. To uncover these lessons,
let us consider the definition of regulatory experimentation that has just
been introduced. Specifically, that definition contains three main variables:
the benefits of experimentation, the risk of experimentation and the costs of
experimentation. Let us now consider each one of these in greater detail:
Expected Net Benefits
The net benefits of a rule consist of the rule’s benefits, minus its costs.
So, for example in the proxy access rule example, the benefit of the rule is
enhanced monitoring of the public company board, which increases
shareholder value. The cost of the rule has to do with empowering
shareholders that have special interests, which might decrease shareholder
value overall. The difference between these two values is the rule’s net
benefit.23
21

For a mathematical illustration of this example, with different values, see Listokin,
supra note 17, at 494.
22
Vanessa K. Burrows & Todd Garvey, Cong. Research Serv., R41546, A Brief
Overview of Rulemaking and Judicial Review 1-2 (2011).
23
We also see these net benefits at work in the various examples of regulatory
experimentation discussed in greater detail below. In the SEC’s short sale experiment, for
example, the benefit of deregulation is increased market efficiency whereas the cost is
market volatility and manipulation. See infra notes 120-150 and accompanying text. In the
OCC’s lending limits example, the benefit is improved competition among smaller regional

7

Regulatory Experimentation

[29-Nov-17

However, as is the case with most things in life, lawmaking rarely deals
with certainties. It would be the rare case for an agency to be able to
calculate the net benefits of a rule without resorting to probabilities. More
often than not, the net benefits must be discounted by the likelihood of
different scenarios or states of the world. The result is the expected net
benefits of the rule. In the proxy access example, we envisioned two
different states of the world, one where the net benefit was $100 million
(because the benefits of proxy access end up being significantly greater than
its costs) and another state of the world where the net benefit was -$50
million (because the benefits of proxy access end up being significantly less
than its costs). We then calculated the expected net benefit of the rule by
discounting these two states of the world by our estimate of the probability
that each state of the world would materialize. We said that there was an
80% chance the rule would yield a net benefit of -$50 million per year and a
20% chance that it would yield a net benefit of $100 million per year. The
expected net benefit on an annual basis is therefore -$20 million.
Of course, all regulatory actions involve expected net benefits, not just
regulatory experiments. However, as illustrated by the proxy access
example, the expected net benefits need to be thought about differently in
the regulatory experimentation context. In the proxy access example, the
rule could produce a net benefit of $100 million per year, but only with a
20% likelihood. Although the rule is potentially quite valuable, the
expected net benefits of the rule gets weighed down because of the low
probability of this scenario materializing. If we were to make a regulatory
decision based solely on the expected net benefit of the proxy access rule,
which is -$20 million, undoubtedly we would choose to pass on the rule.
But we need to think about this calculation differently when dealing
with a regulatory experiment. This is because a regulatory experiment
effectively minimizes the bad state of the world — in our example, the state
of the world where the rule produces -$50 million in value — by limiting
the time period during which the rule is in force. In the case of the proxy
access rule, when the rule is structured as an experiment, the agency
anticipates from the outset the possibility that the rule will fail, or in other
words that the bad state of the world will materialize, and plans for that
contingency. If the experiment reveals that bad state of the world, then the
agency can shut down the experiment, thereby minimizing the effects of
that bad state of the world and restoring the status quo or otherwise
reverting to the next best alternative. The result is that the experiment
banks and the cost is increased loan portfolio risk. See infra notes 190-219 and
accompanying text. In the EPA’s greenhouse gas experiment, the benefit is improved air
quality and the cost is largely the administrative burden resulting from an increased
regulatory scope. See infra notes 219-229 and accompanying text.

8

29-Nov-17]

Regulatory Experimentation

allows the agency to capture, on a probabilistic basis, the good state of the
world — an infinite stream of payments of $100 million per year — while
at the same time reducing the bad state of the world — an infinite stream of
payments of -$50 million per year — to the few years that the experiment is
in force. Thus, although the concept of net benefits isn’t unique to the
experimental regulation context, the way net benefits are calculated are
different in experimental regulation context.
One might point out that this discussion overlooks another type of
benefit unique to regulatory experiments: the informational benefits
generated by the experiment, even if the rule at the heart of the experiment
is not ultimately adopted on a permanent basis following the experiment.24
One might refer to these as “experimental benefits.” A common
catchphrase among entrepreneurs is to “fail fast, fail often.” The idea is that
even failed experiments are valuable because they convey important
information. For example, in the proxy access context, maybe the
experiment proves that in fact the proxy access rule does result in an
inordinate shift of power to special interests, and consequently the SEC
decides not to adopt the rule on a permanent basis. But perhaps the
experiment implies that a different rule — perhaps one that exempts certain
types of special interest investors from the rule’s applicability — would be
a success, and the SEC could consider adopting that type of rule. In that
case, even though the rule that is the subject of the experiment is a failure,
the experiment itself ends up being valuable.
While these experimental benefits are undoubtedly real, they are not
always going to be susceptible of quantification. Indeed, as a general
matter, it is likely that the experimental benefits are going to be more
speculative than the net benefits of the rule discussed previously. What one
ends up learning from a failure depends on the precise nature of the failure.
For example, the SEC’s recent tick-size pilot program sought to increase the price
increment at which certain small company stocks trade from $0.01 to $0.05. The
hypothesis was that the greater increment would increase the “spread” – in other words, the
difference between the bid and ask price – and increase the broker’s commission, which
would in turn incentivize brokers to spend more time marketing these small companies.
The pilot was adopted against the backdrop of a decades-long slump in IPO’s and therefore
an attempt to reverse this trend. See Order Directing the Exchanges and the Financial
Industry Regulatory Authority To Submit a Tick Size Pilot Plan, 79 Fed. Reg. 36,840 (June
30, 2014). However, early reports suggest that the SEC’s hypothesis has not been borne
out by the pilot, which suggests that it is unlikely the SEC will adopt the rule change on a
permanent basis. See, e.g., Rick Baert, Tick-Size Pilot Disaapointment Has Experts
Searching for Alternatives, Pensions & Investments (June 21, 2017), available at
http://www.pionline.com/article/20170621/ONLINE/170629944/tick-size-pilotdisappointment-has-experts-searching-for-alternatives. Nevertheless, this information is
valuable in that it allows one to eliminate a leading hypothesis from the list of possible
reasons for the fall in IPOs.
24

9

Regulatory Experimentation

[29-Nov-17

And therefore, in order to calculate the experimental benefits, one needs to
have an estimate not simply of the likelihood of failure but of the different
ways in which the experiment might fail. By contrast, it is not necessary to
get into these types of fine-grained estimates with respect to the more
general net benefits discussed previously, which turns on the probability
and magnitude in the good state of the world (“success”) and the bad state
of the world (“failure”).
Given the speculative nature of experimental benefits, it will often,
although not always, be less costly for the agency to simply not include
them in the net benefit calculation. This is the approach taken in the
example above. In that example, the proxy access rule is assumed to yield a
$100 million benefit in the event it is successful and a -$50 million loss in
the event it is a failure. However, importantly, that -$50 million loss does
not reflect the benefits that might accrue if the experiment yields some
valuable information, which then leads the agency to take some other
regulatory action that is itself very valuable. In cases like this where it is
not reasonable to include estimates of experimental benefits in the
calculation, it is important to recognize that this is a conservative approach
that will understate the benefits of experimentation.
The costs of experimentation
Once one has determined that the expected net benefits of a regulatory
experiment are greater than those of the status quo or the next best
alternative, the question then is whether those expected net benefits from
experimentation outweigh the costs of the experiment. There are two
principal types of costs associated with a regulatory experiment,
implementation costs and disruption costs.
i.

Implementation costs

The primary source of implementation costs is that the agency must
design a process that is consistent with the various procedures established
by Congress and the judiciary and applicable to informal rulemaking. The
bulk of these costs have to do with creating an administrative record that
will survive “hard look review,” which “require[s] agencies to offer detailed
explanations for their decisions, to provide strong justifications for any
departures from past decisions, to permit widespread public participation in
the rulemaking process, and to consider alternative regulatory measures to
those proposed.”25 Of course, all informal rulemaking requires this process.
25

Jason Webb Yackee & Susan Webb Yackee, Testing the Ossification Thesis: An
Empirical Examination of Federal Regulatory Volume and Speed, 1950-1990, 80 GEO.

10

29-Nov-17]

Regulatory Experimentation

Why should an experimental rulemaking be different? One possibility is if
judicial review is stricter for regulatory experiments than non-experimental
rules. However, this seems unlikely to be the case. 26
Rather, the reason why experimental rules might entail greater
implementation costs than their non-experimental counterparts is because
adopting a rule on an experimental basis will often require the agency to go
through these procedures twice, once when they adopt the experiment and a
second time when they adopt whatever permanent rule is justified in light of
the experimental results.27 To be sure, there are actions the agency can take
to structure the experiment so as to minimize these double procedural
costs.28 But it is still a cost of experimentation.
ii. Disruption costs
Disruption costs consist of the transaction and information costs
associated with regulated entities having to understand and comply with
new rules. Rule changes require regulated entities to hire lawyers to help
them interpret and apply the new rules. They might also have to hire more
employees to help them comply on a going-forward basis.
These disruption costs are particularly high in the regulatory
experimentation context for the same reason that implementation costs are
particularly high in that same context: regulatory experiments are temporary
and therefore by definition entail more regulatory action than permanent
rules. To the extent that increased regulatory action involves an increased
number of rule changes, the costs of understanding and complying with
these changes (the disruption costs) increase as well. 29
In light of these various costs — implementation costs and disruption
costs — there will be a desire on the part of the agency to minimize them.
There are several approaches agencies might take. First, they might
minimize costs by paying attention to the structure of the experiment, as
discussed in greater detail below. 30 The optimal structure will be one that is
consistent with the most likely outcome of the experiment: adoption of the
experimental rule on a permanent basis or reversion to the status quo. This
will minimize implementation and disruption costs by avoiding unnecessary
regulatory actions, which would occur for example if the likelihood is that
WASH. L. REV. 1414, 1426 (2012).
26
See infra notes 72-106 and accompanying text.
27
See supra notes 18-19 and accompanying text.
28
See infra notes 47-72 and accompanying text.
29
See, e.g., Rebecca Kysar, Lasting Legislation, at 1064 (describing how temporary
tax legislation might cause taxpayers to “obtain costly tax advice to shift income and
deductions between years in avoidance of sunset date”).
30
See infra notes 48-67 and accompanying text.

11

Regulatory Experimentation

[29-Nov-17

an experimental rule would be temporary and yet the agency adopts it as a
permanent rule. Second, they can reduce disruption costs by extending the
expiration of experiments where agencies have not yet determined the
subsequent regulatory action. 31 Third, they can reduce implementation
costs by using interim final rules, where justified, when a regulatory action
follows a regulatory experiment. 32
Summary
To summarize, an experiment is a regulatory action where failure is
anticipated and planned for from the beginning, which allows the agency to
minimize the downside risk of the rule that is the subject of the experiment.
This suggests two observations: First, regulatory experiments might require
agencies to become more comfortable with the risk of failure than they
currently are. This might require something of a culture change, at least
with respect to the independent agencies that are not subject to OIRA
review and the type of formal cost benefit analysis required by Executive
Order 12,866.33 With respect to the independent agencies, the only place
where their efforts at reasoned decision-making are memorialized is the
concise statement of basis and purpose. 34 This document typically reads
more like a legal brief than anything else: responding to plausible
arguments about the potential effects of a given agency action with other
plausible arguments about why those predicted effects are not that big of a
deal or are not that likely. 35
In other words, many independent agencies have a tendency to justify
their informal rulemakings by explaining why the risks are minimal.
Sometimes, it truly is the case that the risks are minimal. But other times,
this is not exactly what agencies mean. Instead, they mean that the risks are
potentially significant but, in light of the potential benefits, worth accepting,
at least on a temporary basis. Even though the agency might characterize
risk as minimal in each case, an experimental approach is probably only
justified in the latter case but not in the former. The experimental approach
to regulation would require a greater willingness on the part of agencies to
embrace, and frankly, acknowledge, risk.
The second observation to be made emerges from the important role
For an example of this, see the description of the SEC’s short sale experiment,
discussed below. See infra notes 120-150 and accompanying text.
32
See infra notes 113-117 and accompanying text.
33
Exec. Order No. 12,866, 3 C.F.R. 638 (1993), reprinted as amended in 5 U.S.C. §
601 (2017).
34
See 5 U.S.C. § 553(c) (2017).
35
See Zachary J. Gubler, Making Experimental Rules Work, 3 ADMIN. L. REV. 551
(2015).
31

12

29-Nov-17]

Regulatory Experimentation

that risk plays in regulatory experimentation. Regulatory experiments only
make sense if a given rule is risky. Thus, it becomes crucial for agencies
faced with the decision whether to engage in a regulatory experiment to get
a handle on the risk involved. This likely will require the use of experts.
To be sure, the notice and comment process gives a sense of risks. But
those submissions are often, although not always, written by lawyers. The
agency would be well served by polling experts in the field — economists,
scientists and others — about the risk presented by a given rule.
3. A More Formal Model of Regulatory Experimentation
Now that we have considered in greater detail the two elements of
regulatory experimentation, we can now revisit our example from before,
this time in a more generalized version.

Figure 1 depicts the expected net benefits of the non-risky rule (call it
the “status quo”), which is illustrated by the rectangle formed by the points
BSQ on the Y axis and the probability of 1 on the Y axis. That is the
expected value of all the future annual net benefits generated by the status
quo, which is “discounted” by a 1 since there is really no risk here: we
already know what the effect the rule will have on things since we’re
already living with it. Let us call this value “Area SQ.”

13

Regulatory Experimentation

[29-Nov-17

Now, let us consider Figure 2 below.

Let us say that there is some rule “R”. This rule is like the proxy access
rule in the example above. In other words, it is riskier than the status quo,
because we do not know what effect it will have on markets, firms,
consumers, suppliers and other economic actors. If the effect is positive,
then the net benefit is BRS, “RS” to designate the case where the risky rule is
“successful.” Otherwise, if the risky rule is a failure, “RF,” then the net
benefit is BRF, which is much less than the net benefit of the status quo, BSQ.
The probability that the net benefit of the risky rule R will be the higher
value, BRS, is pR. Therefore the expected net benefit of rule F is the sum of
BRS, discounted by probability pR, and BRF, discounted by 1-pR. This
expected value is represented by the two shaded rectangles. Let us call this
combined value “Area R.” This represents the expected value of adopting
Rule R on a non-experimental basis. If an agency were to make this
decision, then clearly it is sub-optimal since the two rectangles comprising
Area R in Figure 2 is less than Area SQ in Figure 1.
However, what if the agency can experiment with Rule R, adopting it on
an experimental basis in order to generate information to be used to assess
the desirability of maintaining the rule on a permanent basis? In that case,

14

29-Nov-17]

Regulatory Experimentation

the agency would capture all of Area R and more. Here’s why: As in our
proxy access example previously, the net benefit values in these figures
reflect the net benefit of adopting a rule on a permanent basis. It is the sum
of the infinite stream of annual net benefits the rule generates. With respect
to the risky rule, the net benefits are discounted by the probability that
different states of the world will arise, reflecting the risky nature of the rule.
But if one of those states of the world arises, we are assuming that we are
stuck with that result permanently. However, this is not the case with the
regulatory experiment illustrated in Figure 3 below.

In the case of the regulatory experiment depicted in Figure 3, in the
event that that the rule is a “failure,” meaning the bad state of the world
materializes, we are not limited to the pitifully small net benefits
represented by the narrow, horizontal shaded rectangle we saw in Figure 2.
Why? Because in the case of the regulatory experiment in Figure 3, if the
rule is a failure, we will simply revert to the status quo once the experiment
has run its course. For this reason, the area of the horizontal shaded
rectangle in Figure 3 is much greater than in Figure 2. Note that even
though we revert to the status quo at the end of the experimental period in
the event that the risky rule R is a failure, we don’t capture all of the value
of the status quo, as illustrated by the narrow unshaded space between the
horizontal shaded rectangle and the dashed line indicating the net benefit of

15

Regulatory Experimentation

[29-Nov-17

the status quo, BSQ. To see why, consider Figure 4 below.

In Figure 4, we see the unshaded horizontal rectangle designated “y.”
Under the status quo, we would have captured that value, which we can
confirm by referring back to Figure 1. However, we don’t capture that value
under the regulatory experiment. Why not? The answer is because that
represents the loss in value, relative to the status quo, that results if the risky
rule turns out to be a failure. To be sure, in that event, the failed rule is only
in place for a short time, only the duration of the experiment. Nevertheless,
that is still some amount of time living with a rule that is less preferable
than the status quo. However, note that the experiment also allows us to
gain the area designated “x” above the status quo line. That area represents
the expected net benefits of the risky rule in the event that it turns out to be
a success. Figure 4 therefore reflects the fundamental trade-off of a
regulatory experiment: A regulatory experiment allows one to capture the
expected net benefits of a potentially highly valuable rule at the cost of only
having to live with that rule for a short period of time (during the
experimental period) in the event that it proves to be a failure. An agency
should undertake the regulatory experiment as long as that expected benefit
relative to the status quo (area “x”) exceeds the expected loss relative to the
status quo (area “y”) and that that excess is greater than the costs of the
experiment itself.

16

29-Nov-17]

Regulatory Experimentation

4. Practical Mental Model for Determining Justifiability of
Experimentation
It is of course one thing to explain these concepts theoretically within
the context of a highly stylized example. It is quite another thing to actually
apply them in the real-life act of rulemaking. So far, this discussion
suggests that agencies need to be able to quantify the value of a proposed
rule in different states of the world and be able to compare that value to the
status quo or the next best alternative. How should agencies go about doing
this? There is little question that quantification will sometimes, maybe even
often, be difficult. The good news is that it is also not always going to be
necessary.
As a general matter, the above discussion suggests that it probably
makes sense to run a regulatory experiment if (1) the net benefits if the rule
is an unlikely success are significant relative to the next best alternative, (2)
the net benefits of the risky rule, in the more likely case that the rule is a
failure, are not catastrophically low, even though they might be low relative
to the next best alternative, and (3) the costs of experimentation are
relatively minimal. 36 In other words, to re-purpose a famous investing
adage, it probably makes sense to run a regulatory experiment if one can
say about the rule in question, “Heads we win big; tails, we might lose,
possibly even significantly, but not catastrophically.” 37
The great benefit of experimentation is that it places a constraint on the
downside risk of whatever happens to be the decision at hand. For example,
if some new car engine has the potential of extreme fuel efficiency but also
runs the risk of blowing up, it hardly makes sense to make the engine
standard in all new production vehicles. But that downside risk can be
minimized through an experiment, a limited trial involving the engine,
where, if the downside risk ends up materializing, development of the
engine can be easily reversed.
Structuring a Regulatory Experiment
Regulatory experiments can be structured in different ways. To
understand the available alternatives, let us revisit our definition of
regulatory experimentation from before. Under that definition, a regulatory
36

Costs can be minimized through the structure of the experimentation. See infra
notes 50-67 and accompanying text.
37
See MOHNISH PABRAI, THE DHANDHO INVESTOR: THE LOW-RISK VALUE METHOD
TO HIGH RETURNS 12 (2007) (summing up the value approach to investing as, “Heads I
win; tails, I don’t lose much!”).

17

Regulatory Experimentation

[29-Nov-17

experiment is a regulatory action designed with the express purpose, from
the outset, of generating information that would be expected to inform a
more permanent decision down the road. There are three elements to this
definition: (1) ex ante specification of some hypothesis to be tested, (2) a
rule change that would allow for such a test, and (3) reversibility of that
change in the event that it is determined that the rule change is not costeffective.
1. The Elements of Regulatory Experimentation
Ex ante specification
The Scientific Approach. Our definition of regulatory experimentation
includes the requirement that there be some plan from the outset about what
it is the agency is actually trying to test with its experiment. This “ex ante
specification” requirement could take a number of different forms. On one
end of the spectrum is the approach taken by the hard sciences, which
requires, on an ex ante basis, the identification of a hypothesis and the
specification of a theoretically-driven model to be tested. 38 Depending on
the results of the test, the hypothesis is then rejected or it fails to be
rejected.39 This is how clinical drug trials are typically conducted. 40 The
design of the experiment contains the instructions for the subsequent action.
If the results are positive, then that necessitates one action (perhaps
expanding the size of the trial or even approval to bring the drug to market),
and if negative, that necessitates another action (perhaps resulting in the
elimination of the research altogether). 41
The Exploratory Approach. On the other end of the spectrum is a much
looser, more exploratory form of experimentation. Rather than identifying
a particular hypothesis to be tested, this approach instead identifies some
type of data set, in this case a data set that will be generated by the
experiment.42 Armed with this data, the person running the experiment then

38

See, e.g., DAVID S. MOORE & GEORGE P. MCCABE, INTRODUCTION TO THE
PRACTICE OF STATISTICS 427 (5TH ED. 2006).
39
See, e.g., id.
40
See, e.g., Suzanne White Junod, FDA and Clinical Drug Trials,
https://www.fda.gov/aboutfda/whatwedo/history/overviews/ucm304485.htm (last visited
August 17, 2017).
41
See id. (explaining how the scientific community came to the conclusion that
“[clinical] trials should have a prospectively defined and identified endpoint, a real
hypothesis and an actual analytical plan”).
42
See, e.g., Liane Colonna, A Taxonomy and Classification of Data Mining, 16 SMU
SCI. & TECH. L. REV. 316-17 (2013).

18

29-Nov-17]

Regulatory Experimentation

uses the data to find some interesting statistical inferences to be drawn. 43
The In-Between Approach. One can also imagine other approaches to
the ex ante specification requirement that fall somewhere in between these
two ends of the spectrum. For example, one might identify a hypothesis to
be tested prior to gathering the data, in contrast to the exploratory approach.
However, unlike the scientific approach, one might not pre-specify what
will count as a “successful” or “unsuccessful” experiment, for example by
failing to identify the confidence intervals required to determine whether to
reject or fail to reject the hypothesis.
Probably anything other than the scientific approach would be viewed
by scientists as a form of “data mining,” which is to say the “practice of
examining the data after they have been collected for statistically significant
differences in outcomes that were not pre-specified in the hope of finding
statistical significance somewhere.” 44 This is certainly true of the
exploratory approach. But it is also probably true of the in-between
approach, since that approach, while pre-specifying a hypothesis, does not
identify the circumstances under which the hypothesis should be rejected or
not.
As a general matter, agencies are probably reluctant to adopt the
scientific approach to the ex-ante specification requirement, and, indeed,
this generalization is supported by the examples of regulatory
experimentation discussed below. 45 While this practice might seem less
than optimal, it is understandable in light of the nature of regulatory
decision-making and the reality of budget constraints. Regulatory decisionmaking typically presents highly complex problems with multiple variables.
Rarely does the entire regulatory problem boil down to something that
could easily be tested in a single experiment with a single hypothesis. For
this reason, it is understandable that an agency would not pre-commit to
particular regulatory actions depending on the results of the experiment,
which disqualifies the scientific approach. Furthermore, given the budget
43

See id.
D. James Greiner et al., The Limits of Unbundled Legal Assistance : A Randomized
Study in a Massachusetts District Court and Prospects for the Future, 126 HARV. L. REV.
901, 984 (2013).
45
Not one of them adopts the scientific approach. For example, in the short sale pilot,
the SEC really adopted something resembling the exploratory approach. While it prespecified a hypothesis (de-regulating short sales will lead to bear raids), in the end, this was
not the hypothesis that they tested. See supra notes 11-21 and accompanying text. In the
lending limits experiment, the OCC seems to have adopted the in-between approach, since
they pre-specified a hypothesis (relaxing lending limits will increase the riskiness of loan
portfolios among small regional banks) but they never identified the criteria they would use
for evaluating whether the hypothesis should be rejected or not. See infra notes 190-219
and accompanying text.
44

19

Regulatory Experimentation

[29-Nov-17

constraints faced by agencies, there would be significant tradeoffs involved
in taking a strictly scientific approach, tradeoffs that might look very
different and yield different conclusions than those faced by clinical drug
trials, for example.
A rule change
An experiment requires some intervention in a sample population in an
effort to see how that intervention affects some relevant variable. In the
case of regulatory experimentation, the intervention is not the
administration of a new drug as in a clinical trial but rather the introduction
of a new rule.
Reversibility
The value of an experiment in the regulatory context derives from the
fact that the rule being adopted is only temporary. The experiment allows
one to capture, as a statistical matter, the value of the rule in a world where
the rule is a success and it does so without having to endure the costs of the
world where the rule is a failure. 46 However, this only works if the
experiment can be ended and the rule reversed.
To be sure, all administrative rules can be reversed. However, some are
less costly to reverse than others. In particular, there is a distinction to be
made between temporary or sunset rules, which are rules that automatically
expire upon the occurrence of some date, and permanent rules, which do
not.47 Because of the procedural costs of informal rules, including the costs
of establishing an administrative record that can survive hard look review, 48
it is more costly to reverse a permanent rule than a temporary one. 49
2. Different Structures

46

For a concrete example, think back to the proxy access rule example. See supra
notes 11-21 and accompanying text. The rule there is worth a lot in one state of the world
and very little in another. The experiment allows you to capture the statistical benefits of
the first state but not the second, since the experiment can always be ended and one can
revert to the status quo.
47
See Gersen, supra note 9, at 247 (defining a “sunset” as a clause included in a law
limiting the duration of that law’s validity).
48
See id.
49
Of course, it is also more costly to make a temporary rule permanent than to leave a
permanent rule in place. For this reason, in structuring regulatory experiment, agencies
should choose a structure that is consistent with the probabilities of the experimental
outcomes. See infra notes 50-67 and accompanying text.

20

29-Nov-17]

Regulatory Experimentation

These three aspects of the definition of regulatory experimentation give
rise to four different ways to structure a regulatory experiment. These
different structures depend on whether the experiment is randomized or not
and whether the rule being tested is adopted as a temporary (or “sunset”)
rule or a permanent rule. By “permanent rule,” we mean a rule that must be
modified or repealed through some regulatory action as opposed to
automatic termination pursuant to a sunset provision. The four different
structures are as follows: (1) randomized trial + sunset; (2) randomized trial
+ permanent; (3) non-randomized + sunset and (4) non-randomized +
permanent rule.
3. Choosing Among These Structures
Randomization v. Non-Randomization
A randomized trial solves a problem that is inherent in all cases of
experimentation, the problem of creating a control group. 50 Imagine that
you want to test whether a new drug actually achieves its intended effect,
which is lowering one’s blood pressure. The idea is to create a treatment
group, whose members will be administered the blood pressure drug, and a
control group, whose members will be administered a placebo. Then, the
blood pressure of the members in the various groups will be measured to
see if there is any statistically significant difference between them.
Of course, you realize that in order to test the effect of the drug, and
only the drug, on blood pressure, you need to eliminate all other variables
that might affect blood pressure, including things like weight and age. How
do you go about controlling for these factors? One possibility is to make
sure that the control and treatment groups are identical in every relevant
respect other than whether the subjects are administered the drug. One
could do this in the real world by actually assembling a bunch of people
who are virtual clones along the relevant factual dimensions, or, failing that
unlikely scenario, one could accomplish the same thing through statistics. 51
This is what regression analysis does: it is a statistical method that holds
certain variables of a sample of the population fixed (like weight and age) in
an effort to examine how the variable of interest (in this case, blood
pressure) changes with the isolated independent variable (in this case,
whether the drug is administered or not). 52
But here’s the problem: it is very difficult to make sure that the model
that you are testing has not omitted some important variable, thereby
50

See, e.g., Ian Ayres et al., Randomizing Law, 159 U. PA. L. REV. 929. 934-36 (2011).
See id.
52
See, e.g., PETER KENNEDY, A GUIDE TO ECONOMETRICS (2008)
51

21

Regulatory Experimentation

[29-Nov-17

biasing the results.53 For example, what if it turns out, as is likely the case,
that not just weight but diet is an important determinant of blood pressure,
and yet you fail to control for that variable? In that case, your results are
not going to be reliable.
An alternative approach would be to gather a random group of subjects
and randomly decide who gets the blood pressure drug and who gets the
placebo. The genius of randomization is that it creates the necessary
controlled environment without the experiment designer having to identify
all of the various factors that could affect the dependent variable (in this
case blood pressure). 54 It does so by introducing chance variation into the
mix.55 “If interventions for patients are chosen by chance, then the law of
large numbers implies that the average values of patient characteristics
should be roughly equal in the intervention groups.”56 In other words,
randomization ensures not that the control and treatment groups will be
identical but that the distribution of relevant independent variables in each
group (those variables like weight, age and diet that might affect blood
pressure) will be the same, and it does so without requiring the
experimenter to be able to even identify, let alone measure, those factors.57
For this reason, randomized trials are the gold standard of
experimentation.58 However, it will not always be possible to engage in
randomization with respect to regulatory experimentation. Depending on
the context, the costs of experimentation might be greater for a randomized
trial than a non-randomized one. 59 There might also be concerns raised
among regulated entities about fairness and justice, particularly if the costs
of experimentation are borne in part by the regulated entities. 60 Finally,
there might be judicial obstacles to randomized regulatory experimentation.
After all, from a certain perspective, it would appear that a rule that applies
randomly to one group of regulated entities and not to another is the
example par excellence of arbitrary and capricious agency action, which is
prohibited under the APA.61 It is argued below that this is actually an
53

See id.
See, e.g., Ayres et al., supra note 50, at 936.
55
See id.
56
David P. Harrington, The Randomized Clinical Trial, 95 J. Am. Stat. Ass’n 312,
312 (2000).
57
See, e.g., Ayres et al., supra note 50, at 936.
58
See, e.g., D. James Greiner & Cassandra Wolos Pattanayak, Randomized Evaluation
in Legal Assistance: What Difference Does Representation (Offer and Actual Use) Make?,
121 YALE L.J. 2118, 2122 (2012).
59
This might have to do with the disruption costs associated with randomization.
60
See, e.g., Ayres et al., supra note 50, at 968-75.
61
After all, where one must choose among a fixed set of things, there really is no
difference in saying that one chooses arbitrarily or one chooses randomly.
54

22

29-Nov-17]

Regulatory Experimentation

incorrect way of considering the legal issue, and that randomized regulatory
experiments should not pose any greater legal challenge than nonrandomized ones.62 However, there is no guarantee that courts will agree
with this assessment, especially in light of the intuitive nature of the
argument that randomized rules violate the arbitrary and capricious
standard. For these reasons, an agency might decide to forego a
randomized regulatory experiment in favor of a non-randomized one.
Sunset Rules v. Permanent Rules
As discussed previously, a rule promulgated through an informal
rulemaking can automatically expire pursuant to a sunset provision.
Otherwise, reversal of the rule requires agency action, which typically will
trigger the notice and comment procedures. The former type of rule we’ve
referred to here as a temporary rule and the latter rule as a permanent rule.
Although the permanent rule is more costly to reverse, either type of rule is
technically reversible, and therefore either type can be used as a vehicle for
a regulatory experiment. How should an agency choose between the two?
The decision should turn on what the agency thinks the probability is
that the new rule will be “successful”— in other words, that the rule that is
the subject of the experiment will be adopted on a permanent basis
following the experiment. If the agency thinks that it is sufficiently likely63
that the new rule will ultimately be adopted on a permanent basis, then it
should structure the experiment as a permanent rule. 64 Otherwise, it should
structure it as a sunset rule.
Making sure that the structure selected is optimal is important because it
can actually lower the costs of experimentation. These costs include
implementation costs, which consist not only of the cost of designing and
conducting the experiment but of taking whatever subsequent action is
supported by the results of the experiment. 65 The agency minimizes these
62

See infra notes 73-106 and accompanying text.
I use this phrase to allow for the fact that it should be up to the agency to decide the
correct threshold for determining when a permanent rule is justified. This might be a
likelihood of 50%, but it might be something else depending on the agency’s budget
constraint and other priorities.
64
To be sure, a permanent rule alone, with nothing more, does not qualify as a
regulatory experiment pursuant to the definition used in this report because it does not
exhibit the type of ex ante specification characteristic of regulatory experiments.
Nevertheless, some permanent rules do take on an experimental cast when accompanied,
for example, with a commitment by the agency to conduct and issue a report pertaining to
the performance of the rule after some period of time following the rule’s adoption. See
infra notes 219-229 and accompanying text.
65
See supra notes 24-29 and accompanying text.
63

23

Regulatory Experimentation

[29-Nov-17

costs by structuring the experiment in a way that anticipates the outcome of
the experiment — through a sunset, if the agency thinks that the experiment
will ultimately favor maintaining the status quo — and through a permanent
rule if the agency thinks the experiment will ultimately favor adopting the
new rule on a permanent basis. It seems likely that in most cases, the
probability that the new rule will be successful is less than 50%, otherwise
it presumably would have already been adopted. And for this reason, it
seems likely that in most cases, regulatory experiments should be structured
as sunset rules.

Figure 5 helps capture the considerations that should be taken into
account in deciding on the structure of the regulatory experiment. As a
preliminary matter, if agencies had unlimited budgets, maybe every rule
should be the subject of a regulatory experiment.66 However, this of course
is not the case, and therefore, there is probably some set of rules whose
probability of success is sufficiently high that they should not be structured
as regulatory experiments at all. In other words, for these relatively nonrisky rules, there is no reason to structure them as experiments from the
66

This is one reading of the proposal made by Michael Greenstone. See Michael
Greenstone, Toward a Culture of Persistent Regulatory Experimentation and Evaluation,
in NEW PERSPECTIVES ON REGULATION 113, 114-15, 118-19 (David Moss & John
Cisternino eds., 2009).

24

29-Nov-17]

Regulatory Experimentation

outset. If they turn out to be less beneficial than originally thought, then by
all means the agency should re-consider the desirability of maintaining
them on the books. But the agency should not have to consider the various
structural aspects — ex ante specification, control variables and
reversibility — associated with regulatory experimentation. In Figure 5,
these rules would fall to the right of the line labeled “experimental divide”
that is located at probability β on the X-axis. What this means is that every
rule to the left of this line (and above the experimental indifference curve) is
a candidate for regulatory experimentation.
What about the decision between a sunset rule and a permanent
rule? We can see this decision also illustrated in Figure 5. Pursuant to the
discussion previously, there is some probability of success, labeled α in
Figure 5, such that any rule whose probability of success is greater than α
should probably be structured as a permanent rule since it is more likely
than some baseline, determined by the agency, that the rule will be
successful and therefore adopted on a permanent basis. Although the rules
that fall within the interval established by α and β are permanent rules, they
are nevertheless experimental and therefore different from the permanent
rules that fall to the right of β. The difference of course is that the
regulatory experiments structured as permanent rules are designed from the
outset with an eye toward the failure of the rule and how to benefit the most
from that eventuality.
That leaves everything to the left of α on Figure 5. These are rules
where the probability of success is less than α, and these should be
structured as a sunset rule. How does an agency decide on the value of α?
This will depend on the agency and the type of risk it faces in its regulatory
task. Maybe some agencies are faced with particularly risky rules all of the
time and therefore a 30% chance of success, for example, might represent
fairly good odds. For other agencies, α should probably be much higher,
possibly even higher than 50%.
4. Learning Reinforcement
The goal of regulatory experimentation is to generate information about
regulatory options. For this reason, it is crucial that the agency design a
process through which the correct lessons of the experiment can be drawn.
The shape this process takes depends in part on the agency’s approach to
meeting the ex-ante specification requirement of regulatory
experimentation, as discussed above. 67 Under the strict scientific approach,
analysis of the data will be fairly straightforward since the hypothesis, as
67

See supra notes 2-46 and accompanying text.

25

Regulatory Experimentation

[29-Nov-17

well as the statistical criteria for determining whether the hypothesis is to be
rejected or not, will be specified in advance. However, there are more
options available when the agency takes the looser, exploratory approach.
One can think of the range of alternatives here in terms of the openness
or closedness of the process, meaning the degree to which the public is
invited in to the actual process of analyzing and evaluating the experimental
data. Obviously any informal rulemaking has to be done pursuant to the
notice and comment process, which requires, among other things, disclosure
of the data that the agency relies on the rulemaking.68 But to just
understand the results of the experiment, the agency has a number of
options at its disposal. On the closed end of the spectrum are commissioned
studies, in-house studies and expert panels. On the open end of the
spectrum are public forums and public calls for research papers. In between
these two endpoints might be more constrained third-party commissioned
work, including for example, where the agency identifies the questions that
it wants answered but then opens up the process to allow anyone to research
them.
The examples discussed below reflect the wide variety of approaches
taken to this question of learning reinforcement. In the short sale pilot, the
SEC adopted a very open process, inviting outside researchers to analyze
the data while maintaining flexibility as to the types of studies or even the
types of answers it was looking for. 69 In its shelf offering experiment, the
SEC took an approach that was slightly more closed, identifying specific
questions that it wanted answered but soliciting help from the public at
large in answering them. 70 The OCC’s approach was quite closed: the
agency itself analyzed the data regarding a bank’s portfolio risk and did not
solicit public help.71 In the EPA’s experiment, which was sidelined by the
Supreme Court, it is anybody’s guess, but the study was to be completed by
the agency itself and did not appear to contemplate a significant amount of
public input.72
Legal Considerations
Regulatory experiments raise a number of legal questions. This part
addresses three such issues: the proper judicial review for experimental
68

See Administrative Procedure Act, 5 U.S.C. § 553 (2017) (setting out the APA's
rulemaking requirements); United States v. N.S. Food Prods. Corp., 568 F.2d 240, 251-53
(2d Cir. 1977) (interpreting those requirements as requiring the agency to disclose all the
data upon which it relied and to respond to all “vital questions”).
69
See infra notes 120-150 and accompanying text.
70
See infra notes 151-191 and accompanying text.
71
See infra notes 190-219 and accompanying text.
72
See infra notes 219-229 and accompanying text.

26

29-Nov-17]

Regulatory Experimentation

rules; whether regulatory experiments trigger OIRA review and whether
regulatory experiments trigger notice and comment rulemaking under the
APA.
1. Judicial Review of Experimental Rules
How is regulatory experimentation viewed by the courts? As a
preliminary matter, one might wonder whether agencies must be able to
point to explicit statutory authorization in order to engage in regulatory
experimentation. This is unlikely to be the case. After all, a regulatory
experiment, for the purposes of this report, is simply a temporary regulatory
action taken with an eye toward more permanent action in the future, and
agencies are generally thought to enjoy wide discretion in determining the
duration of regulatory actions in the absence of congressional direction to
the contrary.
The question then about judicial review of experimental regulation is
really just one about judicial review of final rules resulting from informal
rulemaking. The standard for judicial review in that case is whether the rule
is “arbitrary and capricious”. 73 Initially, this standard was interpreted as
being purely procedural.74 In other words, the focus was on whether the
agency “ha[s] responded to significant points made during the public
comment period, ha[s] examined all relevant factors and ha[s] considered
significant alternative to the course of action ultimately chosen.” 75 In
implementing this standard, it is often said that the court is concerned with
whether the agency has taken a “hard look” at the relevant question as a
procedural matter.76 However, more modern courts often add a substantive
component to their review, ensuring not only that the agency has taken a
“hard look” but taking a hard look themselves.77 In other words, the court
wants to ensure that the agency’s conclusions are satisfactory and logically
follow from the facts that were before it. 78
With respect to the specific question of judicial review of regulatory
experimentation, there are potentially two strands of precedent, which point
in different directions, what I’ll call the traditional strand and the emergent
strand. The traditional strand is associated with Hüls Am. Inc. v. Browner.79
Under that case and its progeny, a court would be expected to apply a
73

See 5 U.S.C. 706(2)(a) (2017).
Indeed, the language of the statute does not suggest anything more.
75
Merrick B. Garland, Deregulation and Judicial Review, 98 HARV. L. REV. 505, 527
(1985).
76
See id. at 527.
77
See id. at 545-56.
78
See id. at 545.
79
83 F.3d 445, 452 (D.C. Cir. 1996)
74

27

Regulatory Experimentation

[29-Nov-17

deferential standard of review to an agency’s decision to conduct a
regulatory experiment, provided that the agency does so in a way that
exhibits reasoned decision-making.
This conclusion follows from the fact that courts have generally taken
the view that “in informal rulemaking, it is “desirable” that agencies
“independently amass [and] verify the accuracy of” data.”80 Given this
view, the D.C. Circuit in particular has tended to apply “[an] extreme
degree of deference” to an agency’s evaluation of the extant empirical
studies within the agency’s technical field. 81 It has also tended to defer to
an agency’s decision as to whether the available data is sufficient to take
some regulatory action82 or whether additional empirical studies are
necessary.83
In short, agencies tend to enjoy wide latitude when it comes to
evaluating the sufficiency and meaning of available data and whether the
agency should undertake additional studies to respond to potential gaps in
that data. These cases might then stand for the proposition that an agency
should also enjoy considerable deference if, after evaluating the state of the
empirical data, it concludes that a reasonable way of generating necessary
information is through a regulatory experiment. If this were how a court
were to analyze the question of judicial review for regulatory experiments,
it would not mean that an agency could simply experiment with reckless
abandon, adopting rules willy-nilly on an “experimental” basis, regardless
of whether such rules are justified. The agency would still need to engage
in reasoned decision-making.84 In the regulatory experimentation context,
that would require the agency, at a minimum, to identify the data that it
lacks and hopes to generate; to explain why a regulatory experiment is a
reasonable way of generating the desired data; and to specify a time frame
by which it hopes to have collected the information necessary to make a
80

Nat'l Ass'n of Regulatory Util. Comm'rs v. FCC, 737 F.2d 1095, 1124
(D.C.Cir.1984).
81
Hüls Am. Inc. v. Browner, 83 F.3d 445, 452 (D.C. Cir. 1996).
82
See, e.g., Chamber of Commerce, 412 F.3d at 142 (rejecting the plaintiff’s argument
that the agency's “[failure] to develop new . . . empirical data” was arbitrary and
capricious.).
83
See, e.g., See Center for Biological Diversity v. E.P.A., 749 F.3d 1079, 1087 (D.C.
Cir. 2014). Here, the D.C. Circuit refused to find the EPA in violation of the Clear Air Act
despite the agency's admitted failure to revise certain air quality standards required by the
Act. The court deferred to the agency’s determination that “the available information was
insufficient to permit a reasoned judgment about whether any proposed standard” satisfied
the statutory requirement and held that in such a case, it would be arbitrary and capricious
not to gather additional data through a regulatory experiment.
84
See Motor Vehicle Mfr.’s Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 53
(1983) (explaining that the agency must show that its action was the result of “reasoned
decisionmaking”).

28

29-Nov-17]

Regulatory Experimentation

more permanent decision. Where the agency failed to do this, a court is
would be unlikely to defer to the experiment. 85
While Browner and related cases might argue in favor of judicial
deference for regulatory experiments, it is important to point out that none
of these cases actually involved a regulatory action that would qualify as
“experimental” in the sense that term is used in this report. And deferring
to the agency’s evaluation and assessment of the empirical literature
supporting a final rule is quite different from allowing a rule to proceed in
the absence of empirical support on the premise that the agency will
develop such data over time through a regulatory experiment. For this
reason, when drawing inferences from this strand of the case law, it is
advisable to do so with some caution. This is all the more true, in light of
another, more emergent, strand of the case law. The relevant case here is
Business Roundtable v. SEC,86 which seemed to ignore the lessons of
Browner and applied a less deferential standard to the agency’s evaluations
of the available store of empirical data.87
The case concerned an SEC rule, Rule 14a-11, which was an example of
the type of proxy access rule described above. 88 In particular, this rule
would have required public companies to include on the corporate ballot
board of director candidates that are nominated by certain significant
See, e.g., Crowley’s Yacht Yard, Inc. v. Pena , 886 F.Supp,. 98 (D.D.C. 1995). In
this case, the plaintiff, a company that runs recreational vessels down the Chicago River,
challenged the validity of a temporary rule adopted by the Coast Guard limiting when
drawbridges along the river could be opened to allow for recreational traffic. The Coast
Guard did not help its case by failing to submit to the court the administrative record which
would have allowed the court to evaluate the evidence supporting the rule. However, the
court said that the rule itself “indicated that it was not supported by substantial evidence.”
Apparently, the Coast Guard had previously found that the comments and data “at this
point are insufficient to provide a basis for a permanent regulatory change,” which the
court interpreted as undercutting the subsequent regulatory change that was the subject of
the case. However, that regulatory change was a temporary one and completely consistent
with the Coast Guard’s prior finding, if the purpose was to generate relevant data to enable
it to assess permanent changes. I suspect that this case would have come out differently if
the Coast Guard had explained its action by indicating that it was adopting the temporary
rule in an effort to fill the gap in available data so that it could in the future make a
permanent regulatory change.
86
647 F.3d 1144 (D.C. Cir. 2011).
87
See, e.g., James D. Cox & Benjamin J.C. Baucom, The Emperor Has No Clothes:
Confronting the D.C. Circuit's Usurpation of SEC Rulemaking Authority, 90 TEX. L. REV.
1811, 1828 (2012) (“[T]he ultimate effect of the Chamber of Commerce and Business
Roundtable decisions appears to be nothing less than establishing a new review standard.”);
Catherine M. Sharkey, State Farm “With Teeth”: Heightened Judicial Review in the
Absence of Executive Oversight, 89 N.Y.U. L. REV. 1589, 1630 (2016) (“The Business
Roundtable court was also revolutionary in its willingness to upend the typical deference to
agency cost-benefit analysis.”).
88
See supra notes 11-21 and accompanying text.
85

29

Regulatory Experimentation

[29-Nov-17

investors.89 This rule represented a significant change in how the country’s
largest companies conducted elections to their governing body. As a matter
of law, public companies are required to hold an annual meeting to elect
their board members, in advance of which, they are to distribute to
shareholders a so-called proxy statement containing a list of nominees to the
board, including a significant amount of relevant information, and a ballot
allowing the shareholders to vote for the nominees. Importantly, however,
historically, companies have only been required to include on this corporate
ballot the company’s (or in other words, management’s) nominees to the
board. Thus, if a significant shareholder or group of shareholders wanted a
change in board composition because of mismanagement, for example, they
would have to distribute to shareholders their own proxy statement at a
significant cost. Although such a shareholder would shoulder all of the
costs of the election contest himself, he would be required to share the
benefits of any management change with all of the other shareholders. And
for this reason, there has long been concern that in public companies with a
dispersed shareholder base, shareholders do not have sufficient incentives to
act as a check on board misfeasance. In response to these longstanding
concerns, the SEC adopted its proxy access rule, 90 which sought to
eliminate the costs of running a proxy contest by allowing certain investors
to simply use the corporate ballot system to propose and promote its
nominees to the board.
The rule was immediately challenged in the courts by the Business
Roundtable, a “big business” interest group, and the D.C. Circuit ended up
vacating it.91 The court’s decision was largely predicated on its view that
the SEC’s conclusions regarding the costs and benefits of the rule were
premised on evidence that the court found to be either insufficient or
unpersuasive.92 These conclusions included that the proxy access rule
would increase shareholder value, that it would not significantly increase
companies’ costs, that the rule would not be co-opted by special interest
shareholders (like public pension funds) and that it would generate proxy
contests that would not otherwise have happened without it. 93 The court
took issue with each one of these conclusions. 94 In each case, the court
determined that there either was not sufficient evidence to support the

89

See Facilitating Shareholder Director Nominations, 75 Fed. Reg. 56,668 (Sept. 16,

2010).
90
See, e.g., Jill E. Fisch, The Destructive Ambiguity of Federal Proxy Access, 61
Emory L.J. 435, 440-47 (2012) (providing a history of the proxy access rule).
91
Business Roundtable v. SEC, 647 F.3d 1144, 1149-54 (D.C. Cir. 2011).
92
See id.
93
See id.
94
See id.

30

29-Nov-17]

Regulatory Experimentation

conclusion or that what evidence did exist was “(at best) mixed.” 95
On the one hand, Business Roundtable might simply illustrate the
substantive type of “hard look” review, where the court takes an
independent look at the agency’s conclusions and finds them wanting.
However, even under substantive hard look review, courts had tended in the
past to defer to the agency’s evaluations of empirical data within its
expertise.96 For this reason, some commentators have suggested that
Business Roundtable represents such a departure from the D.C. Circuit’s
prior case law that it might signal a new standard,97 what some have
referred to as “State Farm with teeth.”98 If this is true, then it would be
important to explain when this new standard applies. Some have suggested
that it should and does apply only to independent agencies that do not
voluntarily submit their cost-benefit analyses to OIRA.99
However, even if Business Roundtable announces a new, less
deferential standard with respect to an agency’s evaluation of relevant
empirical data, it does not necessarily follow that this same standard would
also apply to the agency’s decision to conduct a regulatory experiment.
Indeed, the best defense of the Business Roundtable court’s enhanced
scrutiny is that it is information-forcing: it causes the agency to create a
more complete administrative record with more complete analysis that is
conducted by more economists (and fewer lawyers). 100 This defense has the
benefit of viewing the case as consistent with the D.C. Circuit’s stated
preference that agencies have more, rather than less, information in making
regulatory determinations. 101
But if this is the defense of Business Roundtable, then it would make
little sense for a court to rely on that case to put a stop to a regulatory
experiment. After all, the decision to undertake a regulatory experiment is
itself a decision to produce more information, which is the purported reason
for Business Roundtable-enhanced scrutiny of the administrative record.
For these reasons, courts might decide to defer to experimental regulation,
provided of course that the agency engages in reasoned decision-making in
explaining why it believes the experiment is justified.
If courts were to adopt a deferential posture with respect to experimental
regulation, that would be significant because it would suggest that informal
agency rules that risk being vacated on appeal might have a much better
95

See id. at 1151.
See supra notes 79-84 and accompanying text.
97
See, e.g., Cox & Baucom, supra note 87, at 1828; Sharkey, supra note 87, at 1630.
98
See Sharkey, supra note 87, at 1589.
99
See id.
100
See id. at 1632.
101
See supra notes 77-81 and accompanying text.
96

31

Regulatory Experimentation

[29-Nov-17

shot at surviving judicial review if they are structured as regulatory
experiments. To illustrate this possibility, one could consider a counterfactual involving Business Roundtable itself. There, the court determined
that the agency’s conclusions were, for the most part, 102 based on
insufficient evidentiary support. What if the SEC had recognized this
insufficient evidentiary support and, for that reason, adopted the proxy
access rule as a temporary regulatory experiment designed with the purpose
of generating much-needed additional data?
As a practical matter, if the court’s analysis in Business Roundtable was
really motivated by concerns over information production, then the
regulatory experiment would probably have been met with open arms at the
D.C. Circuit. However, what is the likely outcome as a legal matter? In
other words, is there reason to believe that the court would defer to the
agency’s decision to experiment regardless of the court’s view of the
information environment surrounding the policy in question? Specifically,
what about a case where the court actually believes that the evidence is
sufficient for the agency to take a permanent regulatory action but the
agency disagrees and instead decides to conduct an experiment? Even then,
the underlying logic of Business Roundtable, as an information-forcing
decision, combined with the longstanding view that more information is a
good thing, might weigh in favor of a court deferring to the agency on the
decision whether to conduct a regulatory experiment.
As is hopefully evidenced by this discussion, the issue of judicial review
of regulatory experiments is a matter that is far from settled. But even if
courts end up deferring to the decision whether to experiment, there is
another issue lurking here: what about judicial review of the design of the
experiment? Could a court defer to the decision to experiment but then
apply a higher level of scrutiny to the question of experimental design? It
certainly could, but it seems unlikely in light of precedent, which would
view the question of experimental design as uniquely within the agency’s
area of expertise.103
Nor does Business Roundtable seem to disrupt this conclusion, to the
extent that that case is really about incentivizing the agency to create fuller,
more information-rich administrative records. Of course, what this means
is that even a randomized regulatory experiment would get a deferential
standard of review. This might seem odd, since a rule that applies literally
to a random set of regulated entities would seem to run afoul of the
“arbitrary and capricious” standard that underlies hard look review.
There were some other grounds for the court’s decision, other than lack of
sufficient evidentiary support. See Business Roundtable v. SEC, 647 F.3d 1144, 1153-54
(D.C. Cir. 2011).
103
See supra notes 79-85 and accompanying text.
102

32

29-Nov-17]

Regulatory Experimentation

However, that standard applies to the reasons for adopting the rule in the
first place, not to the effect that the rule will have on a given population.
And in the case of experimental regulation, the reasons for adopting the rule
are anything but arbitrary: regulatory experiments generate information that
is needed in order to make more permanent regulatory decisions. 104
To be sure, there are no cases that make this point. However, the SEC’s
short sale regulation pilot might point to this conclusion. As discussed in
greater detail below, in that case, the SEC adopted a randomized
experiment, where a rule applied to a random set of public companies. 105
Despite opposition to the experiment by various groups, including most
notably the New York Stock Exchange, there was no lawsuit brought
challenging the experiment. It is possible, although admittedly speculative,
that this was the case because no plaintiff thought they could prevail on the
claim given the level of deference the court would likely apply to the
experiment, including its design.
2. OIRA Review of Experimental Rules
Under Executive Order 12,866, all executive agencies must conduct a
formal cost-benefit analysis of any “significant regulatory action” and
submit that analysis to the Office of Information and Regulatory Affairs
(“OIRA”) for review. 106 If OIRA objects to the agency's analysis, the
agency is prohibited from publishing the proposed rule until the agency has
consulted with OIRA. 107 In this context, a “significant regulatory action”
means any regulatory action that is “likely to result” in a rule that may have
an annual effect on the economy of at least $100 million or certain other
actions, including those that raise novel legal or policy issues. 108
Are regulatory experiments likely to fall under OIRA review? Certainly
if they have an annual economic impact of $100 million or more. The more
difficult question is where the regulatory experiment itself does not meet or
surpass this threshold, but the experiment is “likely to result” in a rule that
does. In most cases, the “likely result” of a regulatory experiment is the
permanent adoption of either the rule that is the subject of the experiment,
or a close variation to it, or reversion to the status quo. Thus, in most cases,
in making the determination of whether the experiment qualifies for OIRA
104

See, e.g., Jacob Gersen & Adrian Vermeule, Thin Rationality Review, 114 MICH. L.
REV. 1355 (2016) (observing that it is rational for agencies to act with highly imperfect
information in certain circumstances).
105
See infra notes 120-150 and accompanying text.
106
Exec. Order No. 12,866, 3 C.F.R. 638 (1993), reprinted as amended in 5 U.S.C. §
601 (2017).
107
See id.
108
See id.

33

Regulatory Experimentation

[29-Nov-17

Review, the agency will need to consider those two likely outcomes.
3. Notice and Comment Procedures and Regulatory Experimentation
A regulatory experiment adopted through informal rulemaking,
regardless of its structure, is almost certainly subject to notice and comment
procedures under the APA. Under the statute, notice and comment
procedures apply to all informal rulemakings, subject to a few exceptions
that the D.C. Circuit has said, interpreting the APA’s legislative history, are
to be “narrowly construed and reluctantly countenanced.” 109 One might be
tempted to think that regulatory experiments should nevertheless be treated
differently given their temporary nature. However, the D.C. Circuit has
held that a rule’s limited nature does not alter the analysis, and this likely
extends to matters of temporality.110 As for relevant exceptions, the most
likely candidate is the “good cause” exception, which applies “when the
agency for good cause finds (and incorporates the finding and a brief
statement of reasons therefor in the rules issued) that notice and public
procedure thereon are impracticable, unnecessary, or contrary to the public
interest.”111
Does the need to experiment represent a good cause under the
exemption? Some commentators have suggested as much. 112 However, it
seems unlikely. An agency can claim there is a “good cause” to dispense
with pre-effective notice and comment procedures if such procedures are
deemed by the agency to be impracticable, unnecessary or contrary to the
public interest. It is not exactly clear how “the need to experiment” falls in
any of these three categories. This legal conclusion is also supported by the
policy concern that opening up the good cause exception to any
experimental regulation whatsoever might result in too much
experimentation, as agencies scramble to re-characterize rules as
experiments for no reason other than to avoid costly and onerous
procedures. For these reasons, it is almost certain that a regulatory
experiment will trigger notice and comment procedures.
109

State of New Jersey v. Environmental Protection Agency, 626 F.2d 1038, 1045–46
(D.C.Cir.1980).
110
See, e.g., Tenn. Gas Pipeline Co. v. FERC, 969 F.2d 1141, 1145 (D.C. Cir. 1992)
(“‘[T]he limited nature of the rule cannot in itself justify a failure to follow notice and
comment procedures.’” (quoting Council of the S. Mountains, Inc. v. Donovan, 653 F.2d
573, 582 (D.C. Cir. 1981)))
111
5 U.S.C. § 553(b)(3)(B).
112
See, e.g., Ayres et al., supra note 50, at 981 (“Procedurally, an agency might
argue that it should not have to go through the notice-and-comment procedure to
establish an experiment, because the experiment is merely designed to produce data from
which to make a subsequent policy decision.”).

34

29-Nov-17]

Regulatory Experimentation

But what about the permanent rule adopted in the wake of an
experimental period? Recall that all regulatory experiments are, by
definition, temporary, even if the information they generate ends up
justifying adoption of the experimental regulation on a permanent basis. In
many cases, a regulatory experiment will require the agency to take some
permanent regulatory action in the wake of the experiment. Specifically,
the agency must take a regulatory action where the agency decides to adopt
a permanent rule that differs from the rule that was the subject of the
experiment (or even where the permanent rule is the same as the
experimental one, but the experiment is subject to a sunset provision). The
question is whether that action — the permanent regulatory decision that
follows a regulatory experiment — might fall within the good cause
exception.
If the permanent action is the same or similar to the rule that was the
subject of the experiment, then there is a strong argument that full-blown
notice and comment procedures are unnecessary since the public will have
already had the chance to comment on the same or a similar rule when the
agency established the experiment in the first place. This argument would
be even stronger if the agency committed to accept and consider posteffective comments on the rule. This approach is sometimes referred to as
an “interim final rule”: a final rule that dispenses with pre-effective notice
and comment, based on the good cause exception, but provides for it in the
post-effective period. 113 It is fairly well established that this interim-final
rule approach strengthens the case for the good cause exception. 114 And in
fact, there is precedent for this in the regulatory experimentation context.
Indeed, in its experiment on lending limits, the OCC adopted the permanent
action that followed in the wake of its experiment as an interim final rule
which lacked notice and comment in the pre-effective period but benefited
from it in the post-effective one.115 It argued that the exception applied
because the modification to the experimental rule was slight and because it
had already provided opportunity for comment twice before: upon adoption
of the experiment and then when it extended the experiment for further
review.116
An agency might wish to avail itself of the interim final rule
methodology in the regulatory experimentation context not simply to avoid
113
See, e.g., Michael Asimow, Interim Final Rules: Making Haste Slowly, 51 ADMIN.
L. REV. 703 (1999).
114
See id.
115
See Adoption of Interim Rule Regarding Special Lending Limits for Residential
Real Estate Loans, Small Business Loans, and Small Farm Loans, 72 Fed. Reg. 31,441
(2007).
116
See id.

35

Regulatory Experimentation

[29-Nov-17

onerous notice and comment procedures. After all, under an interim final
rule, the agency commits to undergo those procedures. It just commits to
do so after, instead of before, the rule becomes effective. Rather, the reason
an agency might wish to adopt the interim final rule approach in this context
is to minimize the disruptive effects of the experiment. This is especially
true if the permanent action that the agency adopts following an experiment
is the same as (or is very similar to) the rule that was the subject of the
experiment and the experiment is subject to a sunset provision. In that case,
allowing the experimental rule to sunset and revert to the status quo, only to
then soon after follow up with a permanent rule that is the same as (or
approximates) the rule that just expired, would impose unnecessary costs on
regulated entities. One solution to this problem would be for the agency to
extend the experiment so that it does not expire before a permanent rule is
figured out. Many agencies have adopted this solution, including the SEC
in the short sale pilot, discussed in greater detail below.117
A yet different solution might be for the agency to identify, in the rule
that creates the experiment in the first place, what happens in the event that
the experiment yields various results. Imagine that the Federal Motor
Carrier Safety Administration (“FMCSA”) of the U.S. Department of
Transportation is trying to decide whether to adopt a rule that would limit
the number of hours per day that a commercial trucker may drive. Perhaps
the FMSCA decides to cap the number at 10 hours as part of an experiment.
It could identify in the rule that creates the experiment that if the rule
change does not result in some minimum percentage change in accidents
involving truckers, the experiment will proceed to a second phase where the
hour cap is 8 hours. This approach is essentially the scientific approach to
the ex ante specification requirement, discussed above. 118 As discussed
there, agencies might be reluctant to adopt this approach for the reasons
discussed there.
Public Reaction to Regulatory Experimentation
In thinking about the public reaction to experimentation, those opposed
to a given regulatory experiment are likely to have more varied positions
than in the non-experimental context. This is because, not only will there
be those who oppose the underlying policy and therefore the experiment,
but there will also be those who favor the policy but oppose the experiment.
From the perspective of this latter group, they might prefer that the policy
be adopted on a permanent basis. After all, if it is a good idea, why make it
temporary? Those who oppose the experiment (either because they oppose
117
118

See infra notes 120-150 and accompanying text.
See supra notes 2-41 and accompanying text.

36

29-Nov-17]

Regulatory Experimentation

the underlying policy or because they are in favor of the underlying policy
but do not think it needs to be subject to an experiment) come in two
varieties depending on the assumptions motivating their position with
respect to the underlying policy. There will be those whose position is
based on a belief about the underlying policy’s social value. Those who
oppose the policy (and oppose the experiment) believe that it is value
destroying whereas those who favor it (yet oppose the experiment) believe
that it is value creating, but they nevertheless have something in common:
their respective position with respect to the experiment is rooted in an
assumption about the policy’s social welfare. Because the regulatory
experiment effectively tests the social value of the regulatory action, it is
likely that these groups can ultimately be persuaded to support a regulatory
experiment.
But there is another variety of position with respect to regulatory
experimentation: those whose position (either for or against the underlying
policy) is insensitive to concerns about its social value. They oppose or
favor the policy because it harms or benefits them. These groups are likely
to exhibit greater resistance to an experiment because they are not actually
concerned about maximizing social welfare, and therefore an experiment
testing the best way to do so is of little concern to them. In fact, it might be
a setback particularly if it yields information that cuts against their preferred
position.
With this said, there are reasons to question whether even these groups
will be successful in their opposition, either as a legal or rhetorical matter.
On the legal front, as discussed above, courts may decide to defer to
regulatory experiments, in which case legal challenges are likely to be
unsuccessful. Of course, there is more to consider than simply legal battles.
But even on the rhetorical front, the prospect of prevailing against a
proposed regulatory experiment is dim. After all, the purpose of the
experiment is to generate data in order to make laws that are more efficient
and effective.
For these reasons, it is likely that any opposition to regulatory
experimentation will take the form of opposition to the design of the
experiment. Groups will argue about costs, risk or benefits. On the cost
front, they will argue that the costs of the experiment are too great to justify
it. On the risk front, they will argue that the probability of the experiment
being successful is much less than the agency thinks, and therefore the
experiment is not justifiable. Or they will argue that the probability of
success is actually much greater than the agency thinks and therefore there
is no need for an experiment. And finally, with respect to benefits, they will
argue that the benefits of the rule in the event that is adopted on a
permanent basis are not as great as the agency thinks. Or alternatively, that

37

Regulatory Experimentation

[29-Nov-17

they are even greater than they think and therefore they should not waste
their time with an experiment. These will be issues that agencies will have
to work through and address, and they will likely help the agency fine-tune
the experiment. To a certain extent, we see this give and take in the
example of the SEC’s short sale experiment, discussed below. 119
Ultimately, however, consistent with the legal discussion above, it seems
possible, if not probable, that courts will defer to the agency even on the
issue of experimental design.
II. EXAMPLES
The following are specific examples of regulatory experimentation at three
agencies: the SEC (which is an independent agency), the OCC (which is
now an independent agency, although, at the time of the regulatory actions
discussed below, was an executive agency) and the EPA (which is an
executive agency). The examples are useful illustrations of many of the
issues discussed up to this point: They illustrate the experimental decision
itself — why regulatory experimentation might be valuable in shedding
light on certain policy questions that resist easy answers through reason and
logic alone. They also provide useful insights about experimental design
and in particular the different structures available for conducting a
regulatory experiment, as well as the different approaches that agencies
might take with respect to the ex ante specification requirement and the
process for ensuring learning reinforcement. They also illustrate how the
public is likely to react, and how courts are likely to respond, to regulatory
experimentation. The examples are organized according to the four
different structures for regulatory experimentation, discussed above:
temporary rules (both the randomized and non-randomized variety) and
permanent rules (both the randomized and non-randomized variety). There
is at least one example for each structure, except the permanent, randomized
combination, which appears to be rare, if not non-existent.
1. Randomized trial + Sunset Provision
The SEC’s Short Sale Experiment120
One of the better known regulatory experiments involved the SEC’s
2003 re-examination of its longstanding “Uptick Rule.” This rule had been
adopted in the wake of the Great Depression in an attempt to prevent a
119

See infra notes 129-132.
See Zachary J. Gubler, Making Experimental Rules Work, 67 ADMIN. L. REV. 551
(2015).
120

38

29-Nov-17]

Regulatory Experimentation

financial market phenomenon known as a “bear raid,” which many
policymakers believed had contributed to the devastating stock market crash
of 1929.121 A bear raid is a cascade of bets that the price of a given stock or
the market as a whole will decrease. 122 These bets, formally known as short
sales, might be tolerable, or even desirable, in ordinary times. 123 But during
periods of financial panic, the fear was that these bets would multiply like a
virus, driving down market prices to irrational levels and causing disaster in
its wake.124
The proposed solution to this parade of horribles was the SEC’s Uptick
Rule, which prohibited short sales at successively lower prices.125 Thus, if
the market was on the rise, fueled by optimism, the Uptick Rule would
allow for unrestricted short selling. But it would put the brakes on short
selling in a declining market, thereby staving off the type of bear raids that
many feared.
While the Uptick Rule appeared to work well for many decades,
beginning in the 1970s, economists began to question its underlying
premise. The argument was intuitively compelling: in order to be efficient,
markets require input from both boosters and naysayers. 126 Stifling the
naysayers, as the Uptick Rule does, only serves to artificially inflate
markets, thereby undermining the goal of market efficiency more
generally.127 This argument raised important questions: Did the Uptick
Rule actually do what it set out to accomplish, preventing undue downward
price pressure during times of market volatility? And more generally, what
effect did the Uptick Rule actually have on market efficiency? In order to
answer these questions, the SEC needed data, which it could only generate
through a regulatory experiment.
It took the SEC many years to realize this goal, in part due to opposition
from the stock exchanges, with the New York Stock Exchange its primary
detractor.128 However, the SEC finally adopted its experiment in 2004.129
121
See, e.g., Henry T.C. Hu, Too Complex to Depict? Innovation, “Pure Information,”
and the SEC Disclosure Paradigm, 90 TEX. L. REV. 1601, 1689-90 (2012).
122
See, e.g., Jonathan R. Macey et al., Restrictions on Short Sales: An Analysis of the
Uptick Rule and Its Role in View of the October 1987 Stock Market Crash, 74 CORNELL L.
REV. 799, 802 (1989).
123
See Hu, supra note 121, at 1612-13 (discussing early criticisms of the Uptick Rule).
124
See 7 LOUIS LOSS & JOEL SELIGMAN, SECURITIES REGULATION 115 (4TH ED. 2012)
(QUOTING S. REP. NO. 73-1455, AT 50 (1934).
125
See SHO Pilot Proposal, 68 Fed. Reg. 62,972, 62,972 (Nov. 6, 2003).
126
See, e.g., Edward M. Miller, Risk, Uncertainty, and Divergence of Opinion, 32 J.
Fin. 1151, 1166 (1977) (advancing the hypothesis that “[i]n a market with little or no short
selling the demand for a particular security will come from the minority who hold the most
optimistic expectations about it.”)
127
See id.
128
See Gubler, supra note 35, at 564.

39

Regulatory Experimentation

[29-Nov-17

They designed it as a sunset rule with randomization. 130 In particular, they
chose to eliminate the Uptick Rule with respect to a randomly selected
group of companies consisting of roughly one-third of the Russell 3000
index, a well-known market index.131 With respect to the remaining
companies in the index, the control group, there would be no change in the
rule’s application.132
Interestingly, the SEC did not identify upfront what actions it would
take given the results of the experiment. For example, it did not commit to
eliminate or maintain the Uptick Rule if the experiment were to demonstrate
some pre-specified effect on measures of market efficiency. In fact, the SEC
did not even announce what hypothesis the experiment was trying to test.
Was it trying to test whether the Uptick Rule affected market efficiency?
Or was it trying to test something else, for example, the rule’s effectiveness
in staving off bear raids? And finally, the SEC failed to identify the criteria
it would use to assess whether the experiment was a “success” or not. In
other words, with respect to the ex-ante specification requirement of
regulatory experimentation, the SEC adopted the exploratory approach
discussed above.133
The experiment was set to automatically sunset after one year, at which
point application of the Uptick Rule would revert to the status quo ante. 134
This time period represented a concession to the stock exchanges, who
objected to the SEC’s original two-year time frame.135 However, the SEC
also reserved the right “[to] extend the period of, or modify the Pilot as it
determine[d] necessary or appropriate in the public interest or for the
protection of investors.”136 In fact, the SEC ended up exercising this right,
129

See Pilot Adopting Release, 69 Fed. Reg. 48,008 (Aug. 6, 2004). It is worth noting
that the SEC actually proposed the rule as a temporary rule before adopting it. This
allowed for comments on whether there should be an experiment in the first place, which
some commenters objected to. See Gubler, supra note 35, at 564-66. This should be
contrasted with the SEC’s shelf registration offering, where the SEC proposed the rule but
never as an experiment, and then subsequently adopted it on an experimental basis. See
infra notes 156-157 and accompanying text.
130
See Pilot Adopting Release, 69 Fed. Reg. at 48,008.
131
See id. at 48,008.
132
This experimental design reflected changes the SEC made after receiving
comments about its originally proposed design. See Gubler, supra note 35, at 578-59
(discussing how the SEC’s originally proposed design would have relied on a different
stock index, the Russell 1000, which consists of relatively larger firms and speculating that
the SEC ultimately opted to use the Russell 3000 index instead in order to avoid biases
having to do with a sample that does not represent the broader population of firms).
133
See supra notes 2-45 and accompanying text.
134
See Pilot Adopting Release, 69 Fed. Reg. at 48,008.
135
See Gubler, supra note 35, at 569.
136
Id. at 48,033.

40

29-Nov-17]

Regulatory Experimentation

just days before the expiration of the experiment, by extending it one more
year.137 The reason given had to do with minimizing the costs of the
experiment, which consisted largely of systems changes that the brokerdealer community had to make in order to facilitate the experiment.138 The
SEC explained in its order extending the experiment another year that it did
not want to revert to the status quo ante if they ended up, in light of the data,
deciding to subsequently eliminate the Uptick Rule on a permanent basis,
since that would have required broker-dealers to undertake the same
systems changes yet again. 139 Thus, although the SEC only relied on the
data generated during the first year of the experiment in its analysis, it
nevertheless extended the experiment pending its final regulatory decision.
In analyzing the data generated by its experiment, the SEC relied both
on internal and external experts. Internally, it relied on a group of
economists housed in what is now called the Division of Economic and
Risk Analysis.140 This group analyzed the data and published a summary
report. The external experts were economists who published three different
studies analyzing the data. 141 The SEC made this external review possible
by establishing a process whereby the stock exchanges released all of the
data generated by the experiment. 142 Finally, the SEC convened a public
roundtable where the three external studies were each presented and then
commented upon by an academic economist.143 The roundtable also
included two former chief economists at the SEC and a former chief
economist of the New York Stock Exchange. 144
As a general matter, all of the panelists were in favor of eliminating the
Uptick Rule. The external studies found no evidence that the Uptick Rule
was bad for market efficiency, although surprisingly there was some
evidence that it actually improved liquidity in some cases. 145 Interestingly,
137

See Order Extending Term of Short Sale Pilot, 71 Fed. Reg. 24,765 (Apr. 26, 2006).
See id.
139
See id. at 24,766. (“Market participants made significant changes in their systems
and practices to comply with the Pilot. Absent an extension of the Pilot's end date of April
28, 2006, the pre-Pilot short sale price tests would be restored, and market participants
would be required to make changes to their systems and practices to ensure that they
comply with these rules. If the Commission thereafter adopts rules that remove or change
the nature of price tests for some or all securities, market participants would be required to
change their systems and procedures again, which could result in substantial additional
costs. Extending the Pilot ending date would keep the costs of changes to a minimum and
help avoid market disruption.”)
140
See Gubler, supra note 35, at 570-71.
141
See Price Test Removal Proposal, 71 Fed. Reg. 75,068, 75,069 & n.12.
142
See id. at 75,069 n.11.
143
See id. at 75,074.
144
See id.
145
See Gubler, supra note 35, at 573-74.
138

41

Regulatory Experimentation

[29-Nov-17

the experiment did not actually allow the researchers to assess how well the
Uptick Rule prevented bear raids, since the experiment did not take place
during a period of extreme market volatility, which is a typical precondition for a “bear raid.”146 And therefore the experiment did not allow
for an assessment of the very reason the Uptick Rule was adopted in the
first place.147 Nevertheless, in response to the analyses, and the unanimous
opinion of the roundtable participants, the SEC subsequently proposed 148
and adopted a rule eliminating the Uptick Rule. 149 Interestingly, during the
notice-and-comment process accompanying this rulemaking, the New York
Stock Exchange, which had been the SEC’s staunchest objector to
elimination of the Uptick Rule, and which had even opposed the experiment
itself, ended up supporting the Uptick Rule’s elimination. 150
2. Non-Randomized + Sunset Provision
The SEC’s Shelf Registration Rule
While the SEC’s short sale pilot program was structured as a
randomized experiment subject to a sunset provision, its shelf registration
rule was structured as a non-randomized experiment subject to a sunset.
The shelf registration rule had to do with the way in which companies sell
securities, like stocks and bonds, to the public. This process involves a
company (called the issuer) who hires an investment bank (called the
underwriter), which relies on its expertise at asset valuation, its investor
contacts and its sales force, to bring the securities to market. 151 The process
is highly regulated, requiring the issuer to file with the SEC a document
called the registration statement, which discloses various information about
the securities, the issuer, the nature of the business, possible risks and the
company’s financial data. 152 With a few exceptions, the SEC historically
required securities offerings to be made immediately after its registration
statement became “effective.” 153 This policy had the effect of penalizing
146

See id.
See id.
148
See Proposed Elimination of Uptick Rule, 71 Fed. Reg. 75,068 (Dec. 13, 2006).
149
See Adoption of Elimination of Uptick Rule, 72 Fed. Reg. 36,348 (July 3, 2007).
150
See Gubler, supra note 35, at 575.
151
See generally 1 Louis Loss & Joel Seligman, Securities Regulation, 321-85 (3rd ed.
1989).
152
See id.
153
See Shelf Registration, 48 Fed. Reg. 52,889 (Nov. 23, 1983) (“These [exceptions]
included securities to be issued in continuing acquisition programs or those underlying
exercisable options, warrants or rights. Administrative practice, however, accommodated
traditional shelf offerings beyond those specified in the Guide. Shelf registration was
147

42

29-Nov-17]

Regulatory Experimentation

companies that wanted to wait for more favorable market conditions before
they actually began the sale process.154 This preference for a delayed
offering is all the more understandable in light of the fact that the entire
registration process — from hiring the underwriter to having an effective
registration statement — could take anywhere from several months to over
a year, during which time the market price of the securities in question
could have changed significantly.
In light of these concerns, the SEC engaged in a regulatory experiment.
They adopted on a temporary basis Rule 415, which would allow for
delayed offerings, also called “shelf offerings,” in recognition that the
securities could be put on the shelf in the present to be taken off and sold in
the future.155 The SEC structured the experiment as a rule that would sunset
after nine months.156 Unlike in the case of the short sale pilot, the SEC
never proposed the shelf registration experiment as the subject of noticeand-comment. It simply adopted the experiment. 157 With that said, the
SEC had already proposed the rule twice as a permanent rule. 158 After
receiving a number of comments the first time around, the SEC revised the
rule in light of the comments, and proposed a new version a second time. 159
This also produced a number of comments. It was only at this point that the
SEC then adopted a further revised version on an experimental basis. 160
Shortly thereafter, the SEC announced that it would convene public
hearings prior to the expiration of the experimental period. 161 The purpose
of these hearings was to receive public input on a number of questions that
the SEC identified in the release and that it had no doubt accumulated

permitted for such diverse offerings as limited partnership tax shelters, employee benefit
plans, pools of mortgage backed pass through certificates offered from time to time, and
customer purchase plans.”).
154
See id.
155
See Adopting Release for Rule 415 Temporary Rule, 47 Fed. Reg. 11,380 (March
16, 1982).
156
See id.
157
See id.
158
See Proposed Revisions of Regulation S-K, 46 Fed. Reg. 78 (Jan. 2, 1981);
Integrated Disclosure Proposal, 46 Fed. Reg. 42,042 (Aug. 18, 1981).
159
See id.
160
See id.
161
See Examination of the Registration of Securities To Be Offered and Sold on a
Delayed or Continuous Basis in the Future, 47 Fed. Reg. 11,701 (March 18, 1982) (“The
procedural steps include public hearings to explore the impact of a shelf registration rule
and to give all interested parties further opportunity to present their views to the
Commission. During the period prior to the commencement of the hearings, interested
investors, issuers and members of the securities industry may wish to form groups or task
forces to organize and prepare their presentations. Following the hearings, the Commission
may publish further rulemaking proposals for notice and comment.”).

43

Regulatory Experimentation

[29-Nov-17

through its experience of proposing the rule twice. 162 The SEC emphasized
in this release that it preferred for the commenters to provide empirical
evidence that would shed light on the various questions the SEC had
identified. 163 These questions included whether the proposed shelf
registration rule promoted the purposes of the securities laws, including
investor protection and fairness and efficiency more generally.164 The SEC
also wanted to know how commentators thought the rule would affect
markets, including the likely effect it would have on capital costs as well as
how it would affect the investment banking industry. 165
Following these hearings, the SEC decided to extend the experiment
another year, until December 31, 1983. 166 It gave two reasons for the
extension, both of which came from several commenters. First, it repeated
the opinion of “many” commenters that the initial nine-month period was
simply too short to gather the information needed to properly assess the
shelf-registration rule. 167 Second, it expressed the view that the unusual
market conditions weighed in favor of extending the experiment for fear of
creating an unrepresentative sample.168 Here, the SEC was no doubt
referring to the recession that hit the United States in 1982, the result of
sky-high oil prices, increasing interest rates and greater-than-10%
unemployment.
At the same time that it announced an extension of the experiment, the
SEC also disclosed data that it had compiled during the experimental
period.169 The data concerned how the market was responding to the rule
and, in particular, for what types of offerings issuers were using the rule.170
This was relevant to one of the central concerns that had been targeted at
Rule 415 from the very beginning. That concern was that shelf offerings —
particularly for primary offerings where the issuer, as opposed to
shareholders, is the one selling the securities — would increase the
dominance of large Wall Street banks and institutional investors at the
expense of smaller, regional underwriters and retail investors. 171 The
concern was that under the rule, an issuer’s ability to sell large blocks of
securities on extremely short notice would ensure that only the largest, most
well-capitalized investment banks and institutional investors would be able
162

See id.
See id.
164
See id.
165
See id.
166
See Extension of Temporary Rule, 47 Fed. Reg. 39,799 (Sept. 10, 1982).
167
See id.
168
See id.
169
See id.
170
See id.
171
See id.
163

44

29-Nov-17]

Regulatory Experimentation

to be involved.172 And consequently, smaller, regional-banks and retail
investors would lose out. Admittedly, this was more of a concern for equity
than debt offerings, since debt offerings rarely involved smaller regional
underwriters or retail investors. The data the SEC shared in the release
extending the experiment showed that relatively few shelf offerings even
concerned the types of primary equity offerings that commenters were
concerned about.173 Of course, this response was not viewed as fully
satisfactory by everyone, especially considering that the market response to
the rule up to that point was unusual in light of the persistent recession.174 In
fact, in an unusual move that highlighted the seriousness of these concerns,
one SEC commissioner, Barbara Thomas, dissented from the extension
order altogether, apparently preferring that the SEC simply start over.175
But the SEC did not start over. And a little over one year later, and
twenty months after the experiment had begun and, interestingly, one month
before it was to expire, the SEC adopted a permanent version of Rule
415.176 The word “version” is intentional here because the rule the SEC
ultimately adopted was not the same one that was the subject of the
experiment. Rather, in an apparent concession to those concerned about the
rule’s effect on the structure of the capital markets, the SEC decided to limit
primary shelf offerings to large public companies that already disclose
information on a periodic basis. 177 The reasoning was that these companies
already sell their securities in reliance on large Wall Street banks and
institutional investors, and therefore the rule is unlikely to have the feared
effects on capital market structure. It is difficult to know exactly what
commenters thought of this concession, however, because interestingly, the
SEC did not ever propose this version of the rule. Rather, they simply
adopted it as a final rule. 178 This is in contrast to what the SEC did in the
short sale experiment, where it launched another notice-and-comment
rulemaking following the experiment. 179 We do however know how one
previously opposed voice felt about the new rule. Commissioner Thomas
dissented again at least with respect to the portion of the rule permitting
primary equity shelf offerings by large public companies. 180 Her position
was that the rule should not apply at all to primary equity offerings.181
172

See id.
See id.
174
See id.
175
See id.
176
See Adoption of Rule 415, 48 Fed. Reg. 52,889 (Nov. 23, 1983).
177
See id.
178
See id.
179
See supra notes 148-149 and accompanying text.
180
See Adoption of Rule 415, 48 Fed. Reg. at 52,889.
181
See id.
173

45

Regulatory Experimentation

[29-Nov-17

The experimental data was clearly important to the SEC’s ultimate
conclusions. We’ve already seen how the SEC relied on data about the
market’s response to the rule during the first half of the experiment to
address commenter’s concerns about primary shelf offerings. In the release
of the final rule, the SEC also relied heavily on three different event studies,
which measured the effect that the rule change had on some variable of
interest.182 In this case, the researchers in all three cases were interested in
testing whether Rule 415 lowered issuers’ costs of raising capital.183 The
hypothesis was that shelf offerings increased the information available to
potential underwriters concerning the issuer and its planned offering. This
increased information, the authors reasoned, placed potential underwriters
on a more equal informational footing, increasing competitive among
underwriters keen on acquiring the issuer’s business.184 The result, the
authors hypothesized, might be a lower cost of capital when it came time
for the issuer to engage its underwriter. 185 In fact, the results of the studies
were generally consistent with this hypothesis, suggesting that Rule 415 did
in fact lower issuers’ cost of capital. 186
Of course, a lower cost of capital for issuers meant less revenue for
investment banks that are hired to actually raise the capital. In light of these
findings, one might assume that the underwriting community was not
particularly excited about Rule 415. This lack of enthusiasm was
undoubtedly compounded by the fact that, in addition to lower underwriter
fees, the rule also increased underwriters’ legal risk. The reason is because
it created a market where an issuer could hire an underwriter in the morning
to help it sell securities from the issuer’s shelf that afternoon, with little
time for the underwriter to complete its due diligence on the offering. 187
With the federal securities laws creating liability for underwriters who
failed to satisfy their “due diligence defense,” this meant a material increase
in liability for underwriters.188 Although the SEC did not address in the
adopting release the effect that the rule would have on underwriter fees, it
did address the concern that it would increase an underwriter’s liability
risk.189 The SEC response was that the market had, and would continue, to
respond to the changes, including the trend of an issuer hiring a single
underwriter for all of its securities work and periodic due diligence sessions
182

See id.
See id.
184
See id.
185
See id.
186
See id.
187
See id.
188
See JAMES D. COX ET AL., SECURITIES REGULATION: C ASES AND M ATERIALS 48991 (7th ed. 2013).
189
See Adoption of Rule 415, 48 Fed. Reg. at 52,889.
183

46

29-Nov-17]

Regulatory Experimentation

so that the issuer’s underwriter would, at any time, be up to speed on its due
diligence on the issuer. 190
In the end, then, Rule 415 represented an unusual procedural approach,
whereby the SEC neither subjected the experimental rule to notice and
comment nor the permanent rule adopted in the wake of the experiment.
However, it is not clear that such an approach would withstand judicial
scrutiny in the present day.
The OCC’s Lending Limits Experiment
Another example of a non-randomized regulatory experiment, subject to
a sunset rule, comes from the Office of the Comptroller of the Currency (the
“OCC”). The OCC is the primary regulator of all banks with a national
charter. Its reach, however, does not extend to state chartered banks. The
OCC was an executive agency until 2010, when it was made an independent
agency.191 Thus, prior to 2010, it was subject to, among other things, OIRA
review pursuant to Executive Order 12,866.
Although the OCC’s regulatory reach extends to all of the large
financial institutions with household names, it also includes many small
community banks. Not surprisingly, the difference in size between the
community banks and the large Wall Street banks calls for differences in
regulation. For this reason, in 1999, the OCC issued an advanced notice of
proposed rulemaking in an effort to gather data on how the OCC’s
regulation could be better tailored to the needs of community banks. 192 This
was basically a public brainstorming session to determine what, if any,
regulatory action the OCC should take to help lessen the regulatory burden
on community banks vis-à-vis their much larger competitors.193 The reply
that the OCC received in return was unequivocal: relax the lending limits on
community banks.194
Lending limits are an important regulatory tool that the OCC uses to
ensure prudent and sound management of institutions in its regulatory
purview. In particular, federal statute, and OCC regulations, limits the
amount of loans and extensions of credit a national bank can make to any
one borrower to 15 percent of a bank’s capital.195 A bank may lend an
additional 10 percent if the credit is secured by readily marketable
190

See id.
See Dodd-Frank Wall Street Reform and Consumer Protection Act, Pub. L. No.
111-203, § 315, 124 Stat. 1376, 1524 (2010).
192
See Community Bank-Focused Regulation Review, 64 Fed. Reg. 25,469 (1999).
193
See id.
194
Lending Limits Pilot Program, 66 Fed. Reg. 31,114, 31,115 (2001).
195
See Community Bank-Focused Regulation Review, 64 Fed. Reg. at 25,469.
191

47

Regulatory Experimentation

[29-Nov-17

collateral.196 So, for example, if a bank has $100 million worth of common
stock outstanding, under the lending limit rules, that bank can lend up to
$15 million to a single borrower, an amount that increases to $25 million if
the borrower can put up “readily marketable” collateral, meaning something
like treasury bills or other assets that can be sold easily. 197 Because
community banks are so much smaller than their larger, multinational
competitors, these lending limits have a disparate effect on the two groups
of institutions, potentially significantly constraining the competitiveness of
the community banks. 198 While relaxed lending limits might be good for a
bank’s bottom line, they also likely lead to increased risk in the bank’s loan
portfolios. After all, the purpose of the limits in the first place is to limit
default risk.
Given these concerns, the OCC decided to run a regulatory
experiment.199 The proposed rule, which was the subject of notice and
comment, consisted of special, higher lending limits for the types of loans
that community banks often make — in this case, loans secured by 1-4
family residential real estate and loans to small businesses.200 The OCC
restricted these special lending limits to only “eligible banks” that received
approval through an application process and to banks with main offices
located in states where a lending limit higher than then OCC’s thenprevailing lending limits applied.201 There were also additional safeguards
imposed, including an individual borrower and aggregate borrower cap
expressed as percentages of the bank’s capital. The proposal stated that the
OCC had the power to end the experiment early if its monitoring of the
participating banks suggested that there were safety and soundness
issues.202 Otherwise, it expected to “review national banks' experience with
the new exceptions over the three-year pilot period and determine whether
to retain, modify, or rescind the exceptions.”203 Because the OCC was at
the time an executive agency, it was potentially subject to OIRA review.
However, the OCC determined that the proposed experiment was not a
“significant regulatory action,” the quantitative standard for determining
OIRA review. 204 And OIRA did not assert review under the nonquantitative standards set forth in Executive Order 12,866.
The comments that the OCC received mainly came from banks and
196

See id.
See id.
198
See id.
199
See Proposed Lending Limits Pilot Program, 65 Fed. Reg. 57,292 (Sept. 22, 2000).
200
See id.
201
See id.
202
See id.
203
See id. at 57,294.
204
See id. at 57,295.
197

48

29-Nov-17]

Regulatory Experimentation

were generally supportive of the experiment, with one exception. 205 That
exception questioned the wisdom of the experiment, although not the
proposed rule, on the ground that that the cost of the application process
would deter participation in the experiment, thereby resulting in too little
data to be meaningful.206 Nevertheless, the OCC decided to go through
with the experiment on substantially the terms proposed. 207 In other words,
the OCC adopted a final rule authorizing an experiment that would expire
automatically at the end of three years. 208
A total of 169 banks headquartered in 23 states received approval to rely
on the special lending limits. 209 At the end of the three-year experimental
period, the OCC compared banks in the experimental group with those in
the control group along a number of metrics measuring safety and
soundness and found no statistically significant difference. 210 Nevertheless,
deeming that the experiment had not lasted long enough, and had not
generated enough data, to draw any definitive conclusions, the OCC
subsequently extended the experiment for another three years.211 They did
so by submitting the proposed extension to another notice-and-comment
rulemaking, which they undertook roughly five months prior to the
expiration of the experiment.212 The final rule extending the experiment
was adopted roughly one month prior to the experiment’s expiration. 213 The
OCC also took the opportunity in that final rule to expand the special
lending limits under the experiment to apply to certain farm loans. 214
By the time the experiment had run its course, the number of banks
subject to the experiment had increased to 288, approximately 15% of all

205

See Adoption of Lending Limits Pilot Program, 66 Fed. Reg. 31,114 (June 11,

2001).
206

See id. at 31,115.
See id. The most important change was one made to ensure that the special lending
limits did not give a national bank eligible for the special limits a competitive advantage in
those states where the state lending limit was higher than 15% (the then applicable federal
limit) but less than 25% (the limit under the proposed rule).
208
See id.
209
See Proposed Extension of Lending Limits Pilot Program, 69 Fed. Reg. 21,978
(2004).
210
See id. at 21,980.
211
See id.
212
See id. To be more specific, the experiment itself was set to expire on June 11,
2007, although the original rule allowed for the banks that were subject to the experiment
to continue to lend under the experimental rules until September 10, 2007, which is the
date used to calculate the periods of time remaining under the experiment mentioned in the
text above. See id.
213
See Adoption of Extension of Lending Limits Pilot Program, 69 Fed Reg. 51,355,
51,356 (Aug. 19, 2004).
214
See id.
207

49

Regulatory Experimentation

[29-Nov-17

national community banks,215 suggesting that the concerns about lack of
participation in the experiment were unfounded. Upon completion of the
experiment, the OCC conducted a similar statistical analysis to the one
before.216 Once again, it found no statistically significant difference
between the two groups with respect to the observed metrics.
Consequently, the OCC adopted the proposed rule, albeit with one fairly
minor modification.217
Importantly, however, the OCC adopted this final rule as an interim
final rule, meaning that it was able to avoid pre-effective notice and
comment.218 It did so under the APA’s “good cause” exception for notice
and comment procedures. It reasoned that the exception applied because
the modification to the experimental rule was slight and because it had
already provided opportunity for comment twice before — upon adoption
of the experiment and the extension. 219
3. Non-Randomized + Permanent Rule
The examples thus far have all involved regulatory experiments that
automatically expire pursuant to a sunset provision. There may be
situations where a regulatory experiment is structured as a permanent rule
but the agency commits from the outset to study the effects of the rule in
anticipation of modifying the rule down the road. In other words, although
the action is nominally permanent, the agency is nevertheless preparing
from the outset for failure of a certain type. These also qualify as regulatory
experiments under the definition used here.
The EPA’s Greenhouse Gas Experiment
One particularly prominent example of this type of regulatory
experimentation structure has to do with the EPA’s so-called tailoring rule
for greenhouse gas emissions. 220
215

See Adoption of Interim Rule Regarding Special Lending Limits for Residential
Real Estate Loans, Small Business Loans, and Small Farm Loans, 72 Fed. Reg. 31,441
(2007) [hereinafter “Lending Limits Interim Rule”].
216
See id.
217
Lending Limits Interim Rule, 72 Fed. Reg. at 31,441.The interim rule removed the
$ 10 million individual borrower cap. The OCC said that “[i]n view of the other limits and
safeguards in the interim rule, and the OCC's experience with the pilot program, [it did] not
believe this restriction is necessary.” Id. at 31,443.
218
See id.
219
See id. .
220
See Prevention of Significant Deterioration and Title V Greenhouse Gas Tailoring
Rule, 41 Fed. Reg. 55,292 (2009).

50

29-Nov-17]

Regulatory Experimentation

These regulations arose out of the Supreme Court’s holding that
greenhouse gases fall within the Clean Air Act’s definition of “air
pollutant.”221 While this holding paved the way for the EPA to regulate
greenhouse gas emissions by both mobile sources (like cars and trucks) and
stationary sources (like large industrial factories), the agency ran into
problems with respect to the stationary sources. The reason is because the
statute’s regulatory requirements with respect to stationary sources of
pollutants are triggered by specific numerical thresholds (either 100 or 250
tons per year depending on the circumstances), thresholds meant to limit the
statute’s applicability to significant industrial sources of pollution. Yet, if
the EPA were to apply those same statutory thresholds to greenhouse gases,
the result would expand the statute’s reach to even the most insignificant
local factories.
The EPA determined that the administrative burden of that result would
be too onerous.222 Therefore, it decided to propose what it called a
“tailoring rule.”223 In other words, it increased the statutory threshold, with
respect to greenhouse gases alone, from 250 tons per year to 100,000 tons
per year. It thereby reduced or “tailored” the statute’s applicability to only
large producers of greenhouse gases, which made greenhouse gas regulation
of stationary sources more administratively manageable and was arguably
more consistent with the legislative intent. However, the EPA recognized
that these new thresholds were imprecise, with uncertain results, and tended
to view them “as interim measures that will need to be reassessed in terms
of their administrative necessity.”224 To that end, the EPA committed to
conduct and complete a study within five years from the effective date of
the final rule that would be used to make necessary modifications in light of
administrative resources. 225
The EPA adopted the final rule in 2010. 226 The final rule included the
EPA’s planned study, complete with an “enforceable commitment” to
undertake that study within a specified period of time. 227 The EPA
221
See Massachusetts v. EPA, 549 U.S. 497 (2007). In fact, the Court held that this
was the case only if the EPA were to find that such gases satisfied the statutory standard—
in other words, that they “contribute to . . . air pollution which may reasonable anticipated
to endanger public health or welfare.” See id. The EPA made this finding, and therefore
greenhouse gases came to be included in the category of “any pollutant” under the Clean
Air Act. See 75 Fed. Reg. 17,004 (April 2, 2010).
222
See Proposed Tailoring Rule, 74 Fed. Reg. 55,292, 55,294 (Oct. 27, 2009).
223
See id.
224
See id. 55,336.
225
See id.
226
See Adoption of Tailoring Rule, 75 Fed. Reg. 31,514 (June 3, 2010).
227
The Supreme Court later invalided the tailoring rule on the ground that it was not
permitted by the statute. See Utility Air Regulatory Group v. Environmental Protection
Agency, 134 S. Ct. 2427 (2014).

51

Regulatory Experimentation

[29-Nov-17

explained that they did not know exactly what form final action would take,
which depended on the conclusions of the study. 228
It is not clear why the EPA adopted the tailoring rule as a permanent as
opposed to a temporary rule. It is, after all, somewhat puzzling in light of
the agency’s recognition of the imprecision of the whole exercise. One can
only speculate as to the reason. It is possible that it wanted to send a
message to industry that even though the rule might change on the margins,
there would be no change regarding the EPA’s decision to bring greenhouse
gases within the scope of the statute. It is also possible that it simply did
not see any need for an actual experiment but instead anticipated to finetune the rules over time. But while we do not know for sure, what does
seem more certain is that a regulatory experiment would not have avoided
the Supreme Court’s ultimate decision to invalidate the rule on the ground
that it was not supported by the statute. In this sense, the case of the EPA’s
tailoring rule is different from the SEC’s experience with the proxy access
rule. Whereas the SEC’s proxy access rule might have survived judicial
review if it had been structured as a regulatory experiment, 229 this is not the
case with the EPA’s tailoring rule. The difference is attributable to the fact
that the D.C. Circuit’s objection to the SEC’s rule in Business Roundtable v.
SEC had nothing to do with the Commission’s statutory authority to adopt
the proxy access rule but rather centered on its analysis of the evidence
underlying its decision. In Utility Air Regulatory Group v. EPA, by
contrast, the Court simply did not think the EPA had statutory theory to act,
and no cost-benefit analysis, no matter how thorough and precise, would
save the day.
III. RECOMMENDATIONS
Now that we have considered the theoretical, legal and practical
considerations relevant to regulatory experimentation, and having seen
examples of regulatory experimentation in its various guises, we are in a
position to distill and synthesize this information into the following
See Adoption of Tailoring Rule, 75 Fed. Reg. at 31,525 (“We cannot predict at this
time what form that final action will take. It could function as a Step 4, bringing in
additional sources based on, for example, streamlining actions, increased permitting
authority resources, and experienced and more efficient permitting staff; and it could
further indicate that we intend to follow-up with a Step 5 to bring in more sources.
Alternatively, it could also function as a final step excluding certain sources permanently
based on our application of the Chevron framework, taking account of the "absurd results"
doctrine, and subjecting the remaining sources to permitting. However, whatever final
action we take would explain any necessary changes to the Step 3 thresholds and would
supersede the 6-year exclusion for sources and modifications below 50,000 tpy CO[2] e.”).
229
See Gubler, supra note 8, at 170-73.
228

52

29-Nov-17]

Regulatory Experimentation

recommendations.
For the purposes of these recommendations, it is important to
underscore the broad definition of regulatory experimentation that has been
adopted in this report. Under that definition, a “regulatory experiment” is
any regulatory action designed with the express purpose, from the outset, of
generating information that would reasonably be expected to inform a more
permanent decision down the road.
1. The Decision Whether to Run a Regulatory Experiment
i. Agencies should consider adopting a rule on an experimental basis
even if there is a low probability that the rule in question will survive
beyond the experimental period. The value of a regulatory experiment
lies in its temporary nature and the information it generates about the
long-term desirability of the rule in question. If the experimental results
end up suggesting that the rule is undesirable for some reason, the
experiment can be terminated. In other words, an experimental
approach to rulemaking is one where failure is anticipated and planned
for in advance. Additionally, even if the rule does not survive the
experiment, the process results in valuable information the agency
might not have been able to gather otherwise.
ii. In deciding whether to engage in a regulatory experiment, agencies
should focus resources on rules with significant potential benefits
relative to the status quo. It is these types of high-risk, high-reward
rules where regulatory experimentation is likely to generate the greatest
bang for the regulatory buck. To re-purpose a famous investing adage, it
probably makes sense to run a regulatory experiment if one can say of
the rule in question, “Heads we win big; tails, we might lose, even
significantly, but not catastrophically.”
iii. In deciding whether to engage in a regulatory experiment, agencies
would do well to consider a break-even analysis, particularly if the
agency finds that it is more difficult to estimate the net benefits of the
rule in question than the costs of experimentation. A break-even
analysis allows the agency to estimate, given the costs of the
experiment, the magnitude of the net benefits the rule must generate in
order to justify the experiment. In conducting a break-even analysis for
regulatory experimentation, agencies must estimate the costs of the
experiment; the probability that the rule fails under the experiment (that
is to say, that the net benefits of the rule do not end up justifying
adoption of the rule on a permanent basis); and the net benefits of the
rule in the event the experiment fails. Armed with that information, the

53

Regulatory Experimentation

[29-Nov-17

agency can then calculate the net benefits the rule would need to
generate in the best case scenario in order to justify the experiment.
2. Structuring Regulatory Experiments
i. In structuring regulatory experiments, agencies should consider two
key design choices. First, they should consider the choice between, on
the one hand, a randomized trial — where a rule is applied to a random
set of regulated entities and then compared along various metrics with a
control group — and, on the other hand, a non-randomized trial where
the rule in question applies to all relevant regulated entities. Second,
agencies should consider the choice between a temporary rule that
automatically expires pursuant to a sunset provision and a permanent
rule that does not. While agencies should strongly consider randomized
trials, this approach will not always be feasible. In particular, a
randomized regulatory experiment will not always be justified by the
costs, in particular the costs resulting from the disruptive effects of
randomization. Additionally, randomized trials can raise legitimate
fairness concerns among regulated actors.
ii. In choosing whether to structure the experiment as a sunset or
permanent rule, agencies should choose the structure that is consistent
with the probability that the experiment will be a success. In other
words, if it is sufficiently likely that the experimental results will justify
adopting, on a permanent basis, the rule that is the subject of the
experiment, the agency should structure it as a permanent rule when it
adopts the experiment. Otherwise, it should be structured as a sunset
rule, which expires automatically once the experiment is completed.
iii. Agencies should give considerable thought to how to ensure that
correct lessons are drawn from the experiment. Options include
commissioned studies, expert panels, open forums and public calls for
papers. This decision turns on a number of different factors, including
the scope of the issues in question and the need to bring to bear expert
analysis on those issues; the agency’s internal expertise; the availability
of, and the agency’s awareness of, outside experts; the scope of the
issues to be analyzed; and the extent to which the agency is aware of
relevant experts in the field.

54

29-Nov-17]

Regulatory Experimentation

3. Legal and Other Considerations
i. Agencies should give serious thought to how courts are likely to
review a given regulatory experiment. Although the issue is far from
settled, there is reason to believe that courts will defer to regulatory
experiments. This conclusion is based on the general deference courts
apply to an agency’s evaluations and assessments of data within its
expertise and the preference of courts for procedures that cause agencies
to produce more information about a given regulatory action. Where
courts have shown a reluctance to defer to an agency’s evaluations and
assessment of data within its expertise, courts seem to be motivated by a
desire to cause the agency to produce more information. Regulatory
experimentation is inherently information-forcing, which serves this
judicial concern.
ii. Executive agencies should give special consideration to whether a
regulatory experiment requires review by OIRA. One case where OIRA
review is warranted is where a regulatory action is “likely to result” in a
rule that has an annual effect on the economy of at least $100 million.
Special consideration should be given to those regulatory experiments
where the experiment itself doesn’t involve a rule that meets this
economic significant test, but the experiment is likely to result in a rule
that does.
iii. Agencies should give consideration to how stakeholders are likely to
react to a regulatory experiment. The preferences of stakeholders are
likely to be more complicated when it comes to a regulatory experiment
than in the non-experimental context. This is because opposition to a
regulatory experiment can come not simply from stakeholders who
oppose the rule that is the subject of the experiment, but also from those
who favor the rule but simply do not think it should be adopted on an
experimental basis. In both cases, agencies can likely encourage
stakeholder support by marshalling theoretical work from the relevant
community of experts suggesting that, even though the theory alone
would not necessarily justify adopting the rule on a permanent basis, it
would justify making it the subject of an experiment.

55

APPENDIX — THE BREAK-EVEN FORMULA FOR REGULATORY
EXPERIMENTATION

One useful approach for thinking about whether to adopt a regulatory
experiment is a break-even analysis. 1 In other words, instead of quantifying
presumably unquantifiable or unmonetizable benefits, agencies could
specify how high the benefits would need to be, relative to the next best
alternative, in order to justify the costs of experimentation. They could then
evaluate the likelihood that the benefits of the rule would meet or exceed
that threshold.
Breakeven analyses are used all of the time. In fact, they are so
ubiquitous, we probably sometimes do not realize that we’re in the middle
of one. For example, let us say that a family must decide whether to stay in
a cheap or expensive hotel for a vacation. Which one should they choose?
It is difficult to quantify the benefits of the hotel. How does one put a
number on the utility derived from being met with fresh cut flowers in the
lobby or fine crafted molding on the ceiling? Although one might not know
that number, one can calculate the cost of the experience fairly easily. Once
armed with that information, one can then ask whether that cost is likely to
be recouped in utility from the experience. The answer to that question
might depend on a number of other considerations, like whether the
vacation involves the whole family, kids and all, or whether it is a more
quiet getaway just involving the parents. The point is that this type of costdriven breakeven analysis can be a useful tool not only in one’s domestic
live but in agency decision-making too.
When it comes to experimentation, the reasoning is very similar to our
hypothetical family making decisions about their hypothetical vacation.
The reasoning focuses on the costs of experimentation, which it is assumed
we know, and then extrapolates to what the net benefits would need to be in
order to justify the experiment. However, the calculation is slightly more
complicated because it also requires one to know the risk that the rule will
be a success and, if not the precise magnitude of downside risk, at least an
idea of how the net benefits in the event the rule is a failure compare to
those of the status quo or the next best alternative.
To illustrate, let us consider the following hypothetical. Let us imagine
that the agency is once again choosing between a rule with near certain net
benefits and a riskier rule. Let us assume that the agency calculates that the
non-risky rule generates $50 in net benefits on an annual basis and $500 in
1

See, e.g., Cass R. Sunstein, The Real World of Cost-Benefit Analysis: Thirty-Six
Questions (And Almost as Many Answers), 114 COLUM. L. R EV. 167, 195 (2014) (citing
Cass R. Sunstein, The Limits of Quantification, 102 CALIF. L. REV. 1369 (2014).

Regulatory Experimentation

[29-Nov-17

net benefits over its useful life, assuming a discount rate of 10%. 2 Let us
further assume that the agency knows that the risky rule has a 20% chance
of generating an unknown yet greater net benefit than the non-risky rule (in
other words, more than the $500 in net benefits over its life) but an 80%
chance of generating $0 in net benefits. Finally, let us assume that the cost
of experimenting is $25. The question then is how much value does the
risky rule have to create, in the event that it is a success, in order to justify
an experiment of a duration of one year?
The answer is given by the following “break-even formula for
regulatory experimentation”:

Net benefit if risky rule
is a “success”3

=

BSQ*(1-M+M*p+d*p)-c
p*(1+d)

Where,
1. BSQ is the annual net benefit of the status quo or the “nonrisky” rule;
2. M is the net benefit of the risky rule in the event it is a
failure, expressed as a percentage of BSQ;4
3. p is the probability that the risky rule will be a success;
4. d is the multiple to which the annual net benefits of a
given rule are applied to calculate the net present value of
those net benefits, beginning at the end of the one-year
experiment; and
5. c is the costs of experimentation.
Thus, in our example, BSQ equals $50; M equals 0; p equals .20; d equals
9.095 and c equals $25. Plugging those values into our formula above
yields the following result: $102. In other words, given these assumptions,
the risky rule would need to generate an annual net benefit of at least $102
2

In that case, the lifetime net value of the rule is given by $50/.10, which equals $500.
For a derivation of this formula, see infra.
4
In other words, if we thought that, in the event it was a failure, the rule would result
in a net benefit that is one-half of that of the status quo, M would be equal to ½.
5
We assumed that the discount rate was 10% and that the experiment would last for
1
one year. This means that d is given by the following expression: ∑∞
𝑡=2 (1+.01)^𝑡.
3

ii

29-Nov-17]

Regulatory Experimentation

(or more than twice as much as the status quo of $50) in order to justify a
regulatory experiment. Of course, after running this analysis, the agency
may still not know exactly what the benefits of the experimental rule are.
But it now knows how much those benefits would have to be in order to
justify the experiment.
What follows is the derivation of this break-even formula for regulatory
experimentation:
Let us assume that B represents the annual net benefits of a non-risky
rule (what we have also called in this report the status quo or the next best
alternative). Assuming a discount rate of 10%, the net present value of
these annual net benefits can be represented as follows:
𝐵

(1) 𝐵 + ∑∞
𝑡=2 (1+.01)𝑡 = 10𝐵
To simplify this expression, let’s redefine as d the expression,

1
∑∞
𝑡=2 (1+.01)𝑡, such that the expression in (1) can be rewritten simply as, 𝐵 +

𝐵 ∙ 𝑑

Let us assume that a risky rule produces a high net benefit if it is
successful and a low net benefit if it is a failure. More specifically, let us
assume the risky rule will with probability p yield an annual net benefit of x
and will, with probability (1-p), yield an annual net benefit that is a fraction
a of the non-risky rule’s annual net benefit of B. In other words, with
probability (1-p), the risky rule will yield an annual net benefit of B x a.
Assume a one-year experimental period whereby the risky rule is
adopted and then can be reversed and the status quo restored after one year,
in the event that it turns out to be a failure. The expected value of that
experimental rule is given by the following expression:
(2) −𝑐 + 𝑝 ∙ (𝑥 + 𝑥 ∙ 𝑑) + (1 − 𝑝) ∙ (𝐵 ∙ 𝑎 + 𝐵 ∙ 𝑑),
where the expression 𝑝 ∙ (𝑥 + 𝑥 ∙ 𝑑) represents the expected net benefits
of the risky rule in the event that it is successful, discounted by probability
p, and where (1 − 𝑝) ∙ (𝐵 ∙ 𝑎 + 𝐵 ∙ 𝑑) represents the expected value of the
experiment in the event that the risky rule is a failure. In the latter case, the
risky rule will, solely for the duration of the one-year period of the
experiment, yield a low net benefit of (𝐵 ∙ 𝑎), with a probability of (1 − 𝑝),
and it will produce a net benefit of (𝐵 ∙ 𝑑), which reflects the net present

iii

Regulatory Experimentation

[29-Nov-17

value of restoring the status quo after the one-year experiment, once again
discounted by the probability of that occurring, which is (1 − 𝑝).
We now need to set the expected value of the regulatory experiment
with the risky rule, expression (2), equal to the expected value of the nonrisky rule, expression (2).
(3) 𝐵 + 𝐵 ∙ 𝑑 = −𝑐 + 𝑝 ∙ (𝑥 + 𝑥 ∙ 𝑑) + (1 − 𝑝) ∙ (𝐵 ∙ 𝑎 + 𝐵 ∙ 𝑑)
Re-arranging and solving for x, expression (3) simplifies to the
following:
(4) 𝑥 =

𝐵 ∙(1−𝑎+𝑎∙𝑝+𝑑∙𝑝)+𝑐
𝑝(1+𝑑)

Expression (4) is the break-even formula for regulatory
experimentation. In other words, it tells us how high the net benefits of a
risky rule have to be in order to justify the regulatory experiment, given the
costs and some assumptions about the downside risk, relative to the status
quo or the next best alternative.

iv

